UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-08529 Monteagle Funds (Exact name of registrant as specified in charter) 209 Tenth Avenue South, Suite 332,Nashville, Tennessee (Address of principal executive offices) (Zip code) The Corporation Trust Company Corporate Trust Center 1209 Orange Street Wilmington, DE19801 (Name and address of agent for service) With a copy to: John H. Lively, Esq. The Law Offices of John H Lively & Associates, Inc. A member firm of The 1940 Act Law Group 2041 W. 141st Terrace Suite 119 Leawood, KS66224 Registrant's telephone number, including area code: 888.263.5593 Date of fiscal year end:08/31/2011 Date of reporting period: 7/1/2/30/2011 ITEM 1. PROXY VOTING RECORD: Exhibit A is attached for the Monteagle Informed Investor Growth Fund, Monteagle Quality Growth Fund, Monteagle Select Value Fund, Monteagle Value Fund and Monteagle Fixed Income Fund, all series of the Monteagle Funds. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Monteagle Funds By Paul B. Ordonio /s/ Paul B. Ordonio President, Date: August 15, 2011 Exhibit A Form N-PX Monteagle Informed Investor Growth Fund (a) (b) (c) (d) (e) (f) (g) (h) (i) Issuer's Name Exchange Ticker Symbol "CUSIP" # Shareholder Meeting Date Matter Identification Proposal Type Voted Vote Cast For/Against Management Solera Holdings, Inc. SLH 83421A104 10-Nov-10 Elect Director Tony Aquila Management Yes For For Solera Holdings, Inc. SLH 83421A104 10-Nov-10 Elect Director Arthur F. Kingsbury Management Yes For For Solera Holdings, Inc. SLH 83421A104 10-Nov-10 Elect Director Jerrell W. Shelton Management Yes For For Solera Holdings, Inc. SLH 83421A104 10-Nov-10 Elect Director Kenneth A. Viellieu Management Yes For For Solera Holdings, Inc. SLH 83421A104 10-Nov-10 Elect Director Stuart J. Yarbrough Management Yes For For Solera Holdings, Inc. SLH 83421A104 10-Nov-10 Ratify Auditors Management Yes For For Aruba Networks, Inc. ARUN 10-Dec-10 Elect Director Dominic P. Orr Management Yes For For Aruba Networks, Inc. ARUN 10-Dec-10 Elect Director Keerti G. Melkote Management Yes For For Aruba Networks, Inc. ARUN 10-Dec-10 Elect Director Bernard Guidon Management Yes For For Aruba Networks, Inc. ARUN 10-Dec-10 Elect Director Emmanuel Hernandez Management Yes For For Aruba Networks, Inc. ARUN 10-Dec-10 Elect Director Michael R. Kourey Management Yes For For Aruba Networks, Inc. ARUN 10-Dec-10 Elect Director Douglas Leone Management Yes For For Aruba Networks, Inc. ARUN 10-Dec-10 Elect Director Willem P. Roelandts Management Yes For For Aruba Networks, Inc. ARUN 10-Dec-10 Elect Director Daniel Warmenhoven Management Yes For For Aruba Networks, Inc. ARUN 10-Dec-10 Ratify Auditors Management Yes For For Apple Inc. AAPL 23-Feb-11 Elect Director William V. Campbell Management Yes For For Apple Inc. AAPL 23-Feb-11 Elect Director Millard S. Drexler Management Yes For For Apple Inc. AAPL 23-Feb-11 Elect Director Albert A. Gore, Jr. Management Yes For For Apple Inc. AAPL 23-Feb-11 Elect Director Steven P. Jobs Management Yes For For Apple Inc. AAPL 23-Feb-11 Elect Director Andrea Jung Management Yes For For Apple Inc. AAPL 23-Feb-11 Elect Director Arthur D. Levinson Management Yes For For Apple Inc. AAPL 23-Feb-11 Elect Director Ronald D. Sugar Management Yes For For Apple Inc. AAPL 23-Feb-11 Ratify Auditors Management Yes For For Apple Inc. AAPL 23-Feb-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Apple Inc. AAPL 23-Feb-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Apple Inc. AAPL 23-Feb-11 Adopt Policy on Succession Planning Share Holder Yes For Against Apple Inc. AAPL 23-Feb-11 Require a Majority Vote for the Election of Directors Share Holder Yes For Against Deere & Company DE 23-Feb-11 Elect Director Charles O. Holliday, Jr. Management Yes For For Deere & Company DE 23-Feb-11 Elect Director Dipak C. Jain Management Yes For For Deere & Company DE 23-Feb-11 Elect Director Joachim Milberg Management Yes For For Deere & Company DE 23-Feb-11 Elect Director Richard B. Myers Management Yes For For Deere & Company DE 23-Feb-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Deere & Company DE 23-Feb-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Deere & Company DE 23-Feb-11 Ratify Auditors Management Yes For For F5 Networks, Inc. FFIV 14-Mar-11 Elect Director John Chapple Management Yes For For F5 Networks, Inc. FFIV 14-Mar-11 Elect Director A. Gary Ames Management Yes For For F5 Networks, Inc. FFIV 14-Mar-11 Elect Director Scott Thompson Management Yes For For F5 Networks, Inc. FFIV 14-Mar-11 Ratify Auditors Management Yes For For F5 Networks, Inc. FFIV 14-Mar-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For F5 Networks, Inc. FFIV 14-Mar-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against ASML Holding NV ASML N07059186 20-Apr-11 Open Meeting Management Yes For ASML Holding NV ASML N07059186 20-Apr-11 Discuss the Company's Business and Finacial Situation Management Yes For ASML Holding NV ASML N07059186 20-Apr-11 Approve Financial Statements and Statutory Reports Management Yes For For ASML Holding NV ASML N07059186 20-Apr-11 Approve Discharge of Management Board Management Yes For For ASML Holding NV ASML N07059186 20-Apr-11 Approve Discharge of Supervisory Board Management Yes For For ASML Holding NV ASML N07059186 20-Apr-11 Receive Explanation on Company's Reserves and Dividend Policy Management Yes For ASML Holding NV ASML N07059186 20-Apr-11 Approve Dividends of EUR 0.40 Per Share Management Yes For For ASML Holding NV ASML N07059186 20-Apr-11 Amend Articles Re: Legislative Changes Management Yes For For ASML Holding NV ASML N07059186 20-Apr-11 Approve the Numbers of Stock Options, Respectively Shares for Employees Management Yes For For ASML Holding NV ASML N07059186 20-Apr-11 Reelect W.T. Siegleto Supervisory Board Management Yes For For ASML Holding NV ASML N07059186 20-Apr-11 Reelect J.W.B. Westerburgen to Supervisory Board Management Yes For For ASML Holding NV ASML N07059186 20-Apr-11 Announcement of Retirement of Supervisory Board Members O. Bilous, F.W. Froehlich, A.P.M. van der Poel by Rotation in 2012. Management Yes For ASML Holding NV ASML N07059186 20-Apr-11 Approve Remuneration of Supervisory Board Management Yes For For ASML Holding NV ASML N07059186 20-Apr-11 Grant Board Authority to Issue Shares Up to 5 Percent of Issued Capital Management Yes For For ASML Holding NV ASML N07059186 20-Apr-11 Authorize Board to Exclude Preemptive Rights from Issuance under Item 13a Management Yes For For ASML Holding NV ASML N07059186 20-Apr-11 Grant Board Authority to Issue Additional Shares of up to 5 Percent in Case of Takeover/Merger Management Yes For For ASML Holding NV ASML N07059186 20-Apr-11 Authorize Board to Exclude Preemptive Rights from Issuance under Item 13c Management Yes For For ASML Holding NV ASML N07059186 20-Apr-11 Authorize Repurchase Shares Management Yes For For ASML Holding NV ASML N07059186 20-Apr-11 Authorize Cancellation of Repurchased Shares Management Yes For For ASML Holding NV ASML N07059186 20-Apr-11 Authorize Additionnal Cancellation of Repurchased Shares Management Yes For For ASML Holding NV ASML N07059186 20-Apr-11 Other Business Management Yes For ASML Holding NV ASML N07059186 20-Apr-11 Close Meeting Management Yes For ADTRAN, Inc. ADTN 00738A106 04-May-11 Elect Director Thomas R. Stanton Management Yes For For ADTRAN, Inc. ADTN 00738A106 04-May-11 Elect Director H. Fenwick Huss Management Yes For For ADTRAN, Inc. ADTN 00738A106 04-May-11 Elect Director Ross K. Ireland Management Yes For For ADTRAN, Inc. ADTN 00738A106 04-May-11 Elect Director William L. Marks Management Yes For For ADTRAN, Inc. ADTN 00738A106 04-May-11 Elect Director James E. Matthews Management Yes For For ADTRAN, Inc. ADTN 00738A106 04-May-11 Elect Director Balan Nair Management Yes For For ADTRAN, Inc. ADTN 00738A106 04-May-11 Elect Director Roy J. Nichols Management Yes For For ADTRAN, Inc. ADTN 00738A106 04-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For ADTRAN, Inc. ADTN 00738A106 04-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For ADTRAN, Inc. ADTN 00738A106 04-May-11 Amend Executive Incentive Bonus Plan Management Yes For For ADTRAN, Inc. ADTN 00738A106 04-May-11 Ratify Auditors Management Yes For For Acme Packet, Inc. APKT 05-May-11 Elect Director Gary J. Bowen Management Yes For For Acme Packet, Inc. APKT 05-May-11 Elect Director Robert C. Hower Management Yes For For Acme Packet, Inc. APKT 05-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Acme Packet, Inc. APKT 05-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Acme Packet, Inc. APKT 05-May-11 Approve Qualified Employee Stock Purchase Plan Management Yes For For Acme Packet, Inc. APKT 05-May-11 Ratify Auditors Management Yes For For Halliburton Company HAL 19-May-11 Elect Director Alan M. Bennett Management Yes For For Halliburton Company HAL 19-May-11 Elect Director James R. Boyd Management Yes For For Halliburton Company HAL 19-May-11 Elect Director Milton Carroll Management Yes For For Halliburton Company HAL 19-May-11 Elect Director Nance K. Dicciani Management Yes For For Halliburton Company HAL 19-May-11 Elect Director S. Malcolm Gillis Management Yes For For Halliburton Company HAL 19-May-11 Elect Director Abdallah S. Jum'ah Management Yes For For Halliburton Company HAL 19-May-11 Elect Director David J. Lesar Management Yes For For Halliburton Company HAL 19-May-11 Elect Director Robert A. Malone Management Yes For For Halliburton Company HAL 19-May-11 Elect Director J Landis Martin Management Yes For For Halliburton Company HAL 19-May-11 Elect Director Debra L. Reed Management Yes For For Halliburton Company HAL 19-May-11 Ratify Auditors Management Yes For For Halliburton Company HAL 19-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Halliburton Company HAL 19-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Halliburton Company HAL 19-May-11 Review and Assess Human Rights Policies Share Holder Yes For Against Halliburton Company HAL 19-May-11 Report on Political Contributions Share Holder Yes For Against priceline.com Incorporated PCLN 02-Jun-11 Elect Director Jeffery H. Boyd Management Yes For For priceline.com Incorporated PCLN 02-Jun-11 Elect Director Ralph M. Bahna Management Yes For For priceline.com Incorporated PCLN 02-Jun-11 Elect Director Howard W. Barker, Jr. Management Yes For For priceline.com Incorporated PCLN 02-Jun-11 Elect Director Jan L. Docter Management Yes For For priceline.com Incorporated PCLN 02-Jun-11 Elect Director Jeffrey E. Epstein Management Yes For For priceline.com Incorporated PCLN 02-Jun-11 Elect Director James M. Guyette Management Yes For For priceline.com Incorporated PCLN 02-Jun-11 Elect Director Nancy B. Peretsman Management Yes For For priceline.com Incorporated PCLN 02-Jun-11 Elect Director Craig W. Rydin Management Yes For For priceline.com Incorporated PCLN 02-Jun-11 Ratify Auditors Management Yes For For priceline.com Incorporated PCLN 02-Jun-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For priceline.com Incorporated PCLN 02-Jun-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For priceline.com Incorporated PCLN 02-Jun-11 Provide Right to Act by Written Consent Share Holder Yes For Against Netflix, Inc. NFLX 64110L106 03-Jun-11 Elect Director Reed Hastings Management Yes For For Netflix, Inc. NFLX 64110L106 03-Jun-11 Elect Director Jay C. Hoag Management Yes For For Netflix, Inc. NFLX 64110L106 03-Jun-11 Elect Director A. George (Skip) Battle Management Yes For For Netflix, Inc. NFLX 64110L106 03-Jun-11 Ratify Auditors Management Yes For For Netflix, Inc. NFLX 64110L106 03-Jun-11 Approve Omnibus Stock Plan Management Yes For For Netflix, Inc. NFLX 64110L106 03-Jun-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Netflix, Inc. NFLX 64110L106 03-Jun-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Netflix, Inc. NFLX 64110L106 03-Jun-11 Reduce Supermajority Vote Requirement Share Holder Yes For Against OpenTable, Inc. OPEN 68372A104 07-Jun-11 Elect Director J. William Gurley Management Yes For For OpenTable, Inc. OPEN 68372A104 07-Jun-11 Elect Director Daniel Meyer Management Yes For For OpenTable, Inc. OPEN 68372A104 07-Jun-11 Ratify Auditors Management Yes For For OpenTable, Inc. OPEN 68372A104 07-Jun-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For OpenTable, Inc. OPEN 68372A104 07-Jun-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Caterpillar Inc. CAT 08-Jun-11 Elect DirectorDavid L. Calhoun Management Yes Withhold Against Caterpillar Inc. CAT 08-Jun-11 Elect Director Daniel M. Dickinson Management Yes For For Caterpillar Inc. CAT 08-Jun-11 Elect Director Eugene V. Fife Management Yes For For Caterpillar Inc. CAT 08-Jun-11 Elect Director Juan Gallardo Management Yes For For Caterpillar Inc. CAT 08-Jun-11 Elect Director David R. Goode Management Yes For For Caterpillar Inc. CAT 08-Jun-11 Elect Director Jesse J. Greene, Jr. Management Yes For For Caterpillar Inc. CAT 08-Jun-11 Elect Director Peter A. Magowan Management Yes For For Caterpillar Inc. CAT 08-Jun-11 Elect Director Dennis A. Muilenburg Management Yes For For Caterpillar Inc. CAT 08-Jun-11 Elect Director Douglas R. Oberhelman Management Yes For For Caterpillar Inc. CAT 08-Jun-11 Elect Director William A. Osborn Management Yes For For Caterpillar Inc. CAT 08-Jun-11 Elect Director Charles D. Powell Management Yes For For Caterpillar Inc. CAT 08-Jun-11 Elect Director Edward B. Rust, Jr. Management Yes For For Caterpillar Inc. CAT 08-Jun-11 Elect Director Susan C. Schwab Management Yes For For Caterpillar Inc. CAT 08-Jun-11 Elect Director Joshua I. Smith Management Yes For For Caterpillar Inc. CAT 08-Jun-11 Elect Director Miles D. White Management Yes For For Caterpillar Inc. CAT 08-Jun-11 Ratify Auditors Management Yes For For Caterpillar Inc. CAT 08-Jun-11 Amend Executive Incentive Bonus Plan Management Yes For For Caterpillar Inc. CAT 08-Jun-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Caterpillar Inc. CAT 08-Jun-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Caterpillar Inc. CAT 08-Jun-11 Report on Political Contributions Share Holder Yes For Against Caterpillar Inc. CAT 08-Jun-11 Stock Retention/Holding Period Share Holder Yes For Against Caterpillar Inc. CAT 08-Jun-11 Require a Majority Vote for the Election of Directors Share Holder Yes For Against Caterpillar Inc. CAT 08-Jun-11 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against Caterpillar Inc. CAT 08-Jun-11 Require Independent Board Chairman Share Holder Yes Against For Caterpillar Inc. CAT 08-Jun-11 Review and Assess Human Rights Policies Share Holder Yes For Against Caterpillar Inc. CAT 08-Jun-11 Adopt a Policy in which the Company will not Make or Promise to Make Any Death Benefit Payments to Senior Executives Share Holder Yes Against For Patterson-UTI Energy, Inc. PTEN 08-Jun-11 Elect Director Mark S. Siegel Management Yes For For Patterson-UTI Energy, Inc. PTEN 08-Jun-11 Elect Director Kenneth N. Berns Management Yes For For Patterson-UTI Energy, Inc. PTEN 08-Jun-11 Elect Director Charles O. Buckner Management Yes For For Patterson-UTI Energy, Inc. PTEN 08-Jun-11 Elect Director Curtis W. Huff Management Yes For For Patterson-UTI Energy, Inc. PTEN 08-Jun-11 Elect Director Terry H. Hunt Management Yes For For Patterson-UTI Energy, Inc. PTEN 08-Jun-11 Elect Director Kenneth R. Peak Management Yes For For Patterson-UTI Energy, Inc. PTEN 08-Jun-11 Elect Director Cloyce A. Talbott Management Yes For For Patterson-UTI Energy, Inc. PTEN 08-Jun-11 Amend Omnibus Stock Plan Management Yes For For Patterson-UTI Energy, Inc. PTEN 08-Jun-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Patterson-UTI Energy, Inc. PTEN 08-Jun-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Patterson-UTI Energy, Inc. PTEN 08-Jun-11 Ratify Auditors Management Yes For For lululemon athletica inc. LULU 08-Jun-11 Elect Director Michael Casey Management Yes For For lululemon athletica inc. LULU 08-Jun-11 Elect Director RoAnn Costin Management Yes For For lululemon athletica inc. LULU 08-Jun-11 Elect Director R. Brad Martin Management Yes For For lululemon athletica inc. LULU 08-Jun-11 Ratify Auditors Management Yes For For lululemon athletica inc. LULU 08-Jun-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For lululemon athletica inc. LULU 08-Jun-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against lululemon athletica inc. LULU 08-Jun-11 Amend Omnibus Stock Plan Management Yes For For lululemon athletica inc. LULU 08-Jun-11 Approve Executive Incentive Bonus Plan Management Yes For For lululemon athletica inc. LULU 08-Jun-11 Approve Stock Split Management Yes For For Gulfport Energy Corporation GPOR 16-Jun-11 Elect Director Mike Liddell Management Yes For For Gulfport Energy Corporation GPOR 16-Jun-11 Elect Director Donald L. Dillingham Management Yes For For Gulfport Energy Corporation GPOR 16-Jun-11 Elect Director David L. Houston Management Yes For For Gulfport Energy Corporation GPOR 16-Jun-11 Elect Director James D. Palm Management Yes For For Gulfport Energy Corporation GPOR 16-Jun-11 Elect Director Scott E. Streller Management Yes For For Gulfport Energy Corporation GPOR 16-Jun-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Gulfport Energy Corporation GPOR 16-Jun-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against Gulfport Energy Corporation GPOR 16-Jun-11 Ratify Auditors Management Yes For For Brigham Exploration Company BEXP 21-Jun-11 Elect Director Ben M. Brigham Management Yes For For Brigham Exploration Company BEXP 21-Jun-11 Elect Director David T. Brigham Management Yes For For Brigham Exploration Company BEXP 21-Jun-11 Elect Director Harold D. Carter Management Yes For For Brigham Exploration Company BEXP 21-Jun-11 Elect Director Stephen C. Hurley Management Yes For For Brigham Exploration Company BEXP 21-Jun-11 Elect Director Stephen P. Reynolds Management Yes For For Brigham Exploration Company BEXP 21-Jun-11 Elect Director Hobart A. Smith Management Yes For For Brigham Exploration Company BEXP 21-Jun-11 Elect Director Scott W. Tinker Management Yes For For Brigham Exploration Company BEXP 21-Jun-11 Ratify Auditors Management Yes For For Brigham Exploration Company BEXP 21-Jun-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Brigham Exploration Company BEXP 21-Jun-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against Brigham Exploration Company BEXP 21-Jun-11 Amend Non-Employee Director Stock Option Plan Management Yes For For Brigham Exploration Company BEXP 21-Jun-11 Approve Stock Grant to Non-Employee Directors Management Yes For For Bed Bath & Beyond Inc. BBBY 23-Jun-11 Elect Director Warren Eisenberg Management Yes For For Bed Bath & Beyond Inc. BBBY 23-Jun-11 Elect Director Leonard Feinstein Management Yes For For Bed Bath & Beyond Inc. BBBY 23-Jun-11 Elect Director Steven H. Temares Management Yes For For Bed Bath & Beyond Inc. BBBY 23-Jun-11 Elect Director Dean S. Adler Management Yes For For Bed Bath & Beyond Inc. BBBY 23-Jun-11 Elect Director Stanley F. Barshay Management Yes For For Bed Bath & Beyond Inc. BBBY 23-Jun-11 Elect Director Klaus Eppler Management Yes For For Bed Bath & Beyond Inc. BBBY 23-Jun-11 Elect Director Patrick R. Gaston Management Yes For For Bed Bath & Beyond Inc. BBBY 23-Jun-11 Elect Director Jordan Heller Management Yes For For Bed Bath & Beyond Inc. BBBY 23-Jun-11 Elect Director Victoria A. Morrison Management Yes For For Bed Bath & Beyond Inc. BBBY 23-Jun-11 Ratify Auditors Management Yes For For Bed Bath & Beyond Inc. BBBY 23-Jun-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Bed Bath & Beyond Inc. BBBY 23-Jun-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Monteagle Quality Growth Fund (a) (b) (c) (d) (e) (f) (g) (h) (i) Issuer's Name Exchange Ticker Symbol "CUSIP" # Shareholder Meeting Date Matter Identification Proposal Type Voted Vote Cast For/Against Management Precision Castparts Corp. PCP 10-Aug-10 Elect Director Daniel J. Murphy Management Yes For For Precision Castparts Corp. PCP 10-Aug-10 Elect Director Steven G. Rothmeier Management Yes For For Precision Castparts Corp. PCP 10-Aug-10 Elect Director Richard L. Wambold Management Yes For For Precision Castparts Corp. PCP 10-Aug-10 Elect Director Timothy A. Wicks Management Yes For For Precision Castparts Corp. PCP 10-Aug-10 Ratify Auditors Management Yes For For Precision Castparts Corp. PCP 10-Aug-10 Declassify the Board of Directors Share Holder Yes For Against Dell Inc. DELL 24702R101 12-Aug-10 Elect Director James W. Breyer Management Yes For For Dell Inc. DELL 24702R101 12-Aug-10 Elect Director Donald J. Carty Management Yes Withhold Against Dell Inc. DELL 24702R101 12-Aug-10 Elect Director Michael S. Dell Management Yes Withhold Against Dell Inc. DELL 24702R101 12-Aug-10 Elect Director William H. Gray, III Management Yes Withhold Against Dell Inc. DELL 24702R101 12-Aug-10 Elect Director Judy C. Lewent Management Yes For For Dell Inc. DELL 24702R101 12-Aug-10 Elect Director Thomas W. Luce, III Management Yes Withhold Against Dell Inc. DELL 24702R101 12-Aug-10 Elect Director Klaus S. Luft Management Yes For For Dell Inc. DELL 24702R101 12-Aug-10 Elect Director Alex J. Mandl Management Yes For For Dell Inc. DELL 24702R101 12-Aug-10 Elect Director Shantanu Narayen Management Yes For For Dell Inc. DELL 24702R101 12-Aug-10 Elect Director Sam Nunn Management Yes Withhold Against Dell Inc. DELL 24702R101 12-Aug-10 Elect Director H. Ross Perot, Jr. Management Yes For For Dell Inc. DELL 24702R101 12-Aug-10 Ratify Auditors Management Yes For For Dell Inc. DELL 24702R101 12-Aug-10 Reduce Supermajority Vote Requirement Management Yes For For Dell Inc. DELL 24702R101 12-Aug-10 Reimburse Proxy Contest Expenses Share Holder Yes For Against Dell Inc. DELL 24702R101 12-Aug-10 Advisory Vote to Ratify Named Executive Officers' Compensation Share Holder Yes For Against Microchip Technology Incorporated MCHP 20-Aug-10 Elect Director Steve Sanghi Management Yes For For Microchip Technology Incorporated MCHP 20-Aug-10 Elect Director Albert J. Hugo-Martinez Management Yes For For Microchip Technology Incorporated MCHP 20-Aug-10 Elect Director L.B. Day Management Yes For For Microchip Technology Incorporated MCHP 20-Aug-10 Elect Director Matthew W. Chapman Management Yes For For Microchip Technology Incorporated MCHP 20-Aug-10 Elect Director Wade F. Meyercord Management Yes For For Microchip Technology Incorporated MCHP 20-Aug-10 Ratify Auditors Management Yes For For Medtronic, Inc. MDT 25-Aug-10 Elect Director Richard H. Anderson Management Yes For For Medtronic, Inc. MDT 25-Aug-10 Elect Director David L. Calhoun Management Yes For For Medtronic, Inc. MDT 25-Aug-10 Elect Director Victor J. Dzau Management Yes For For Medtronic, Inc. MDT 25-Aug-10 Elect Director William A. Hawkins Management Yes For For Medtronic, Inc. MDT 25-Aug-10 Elect Director Shirley A. Jackson Management Yes For For Medtronic, Inc. MDT 25-Aug-10 Elect Director James T. Lenehan Management Yes For For Medtronic, Inc. MDT 25-Aug-10 Elect Director Denise M. O'Leary Management Yes For For Medtronic, Inc. MDT 25-Aug-10 Elect Director Kendall J. Powell Management Yes For For Medtronic, Inc. MDT 25-Aug-10 Elect Director Robert C. Pozen Management Yes For For Medtronic, Inc. MDT 25-Aug-10 Elect Director Jean-Pierre Rosso Management Yes For For Medtronic, Inc. MDT 25-Aug-10 Elect Director Jack W. Schuler Management Yes For For Medtronic, Inc. MDT 25-Aug-10 Ratify Auditors Management Yes For For NIKE, Inc. NKE 20-Sep-10 Elect Director Jill K. Conway Management Yes For For NIKE, Inc. NKE 20-Sep-10 Elect Director Alan B. Graf, Jr. Management Yes For For NIKE, Inc. NKE 20-Sep-10 Elect Director John C. Lechleiter Management Yes For For NIKE, Inc. NKE 20-Sep-10 Elect Director Phyllis M. Wise Management Yes For For NIKE, Inc. NKE 20-Sep-10 Amend Executive Incentive Bonus Plan Management Yes For For NIKE, Inc. NKE 20-Sep-10 Amend Omnibus Stock Plan Management Yes For For NIKE, Inc. NKE 20-Sep-10 Ratify Auditors Management Yes For For Oracle Corporation ORCL 68389X105 06-Oct-10 Elect Director Jeffrey S. Berg Management Yes Withhold Against Oracle Corporation ORCL 68389X105 06-Oct-10 Elect Director H. Raymond Bingham Management Yes For For Oracle Corporation ORCL 68389X105 06-Oct-10 Elect Director Michael J. Boskin Management Yes For For Oracle Corporation ORCL 68389X105 06-Oct-10 Elect Director Safra A. Catz Management Yes For For Oracle Corporation ORCL 68389X105 06-Oct-10 Elect Director Bruce R. Chizen Management Yes For For Oracle Corporation ORCL 68389X105 06-Oct-10 Elect Director George H. Conrades Management Yes For For Oracle Corporation ORCL 68389X105 06-Oct-10 Elect Director Lawrence J. Ellison Management Yes For For Oracle Corporation ORCL 68389X105 06-Oct-10 Elect Director Hector Garcia-Molina Management Yes Withhold Against Oracle Corporation ORCL 68389X105 06-Oct-10 Elect Director Jeffrey O. Henley Management Yes For For Oracle Corporation ORCL 68389X105 06-Oct-10 Elect Director Mark V. Hurd Management Yes For For Oracle Corporation ORCL 68389X105 06-Oct-10 Elect Director Donald L. Lucas Management Yes For For Oracle Corporation ORCL 68389X105 06-Oct-10 Elect Director Naomi O. Seligman Management Yes Withhold Against Oracle Corporation ORCL 68389X105 06-Oct-10 Approve Executive Incentive Bonus Plan Management Yes For For Oracle Corporation ORCL 68389X105 06-Oct-10 Amend Omnibus Stock Plan Management Yes For For Oracle Corporation ORCL 68389X105 06-Oct-10 Ratify Auditors Management Yes For For Oracle Corporation ORCL 68389X105 06-Oct-10 Establish Board Committee on Sustainability Share Holder Yes Against For Oracle Corporation ORCL 68389X105 06-Oct-10 Require a Majority Vote for the Election of Directors Share Holder Yes For Against Oracle Corporation ORCL 68389X105 06-Oct-10 Stock Retention/Holding Period Share Holder Yes For Against SYSCO Corporation SYY 12-Nov-10 Elect Director John M. Cassaday Management Yes For For SYSCO Corporation SYY 12-Nov-10 Elect Director Manuel A. Fernandez Management Yes For For SYSCO Corporation SYY 12-Nov-10 Elect Director Hans-joachim Koerber Management Yes For For SYSCO Corporation SYY 12-Nov-10 Elect Director Jackie M. Ward Management Yes For For SYSCO Corporation SYY 12-Nov-10 Amend Qualified Employee Stock Purchase Plan Management Yes For For SYSCO Corporation SYY 12-Nov-10 Ratify Auditors Management Yes For For Microsoft Corporation MSFT 16-Nov-10 Elect Director Steven A. Ballmer Management Yes For For Microsoft Corporation MSFT 16-Nov-10 Elect Director Dina Dublon Management Yes For For Microsoft Corporation MSFT 16-Nov-10 Elect Director William H. Gates III Management Yes For For Microsoft Corporation MSFT 16-Nov-10 Elect Director Raymond V. Gilmartin Management Yes For For Microsoft Corporation MSFT 16-Nov-10 Elect Director Reed Hastings Management Yes For For Microsoft Corporation MSFT 16-Nov-10 Elect Director Maria M. Klawe Management Yes For For Microsoft Corporation MSFT 16-Nov-10 Elect Director David F. Marquardt Management Yes For For Microsoft Corporation MSFT 16-Nov-10 Elect Director Charles H. Noski Management Yes For For Microsoft Corporation MSFT 16-Nov-10 Elect Director Helmut Panke Management Yes For For Microsoft Corporation MSFT 16-Nov-10 Ratify Auditors Management Yes For For Microsoft Corporation MSFT 16-Nov-10 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Share Holder Yes Against For Cisco Systems, Inc. CSCO 17275R102 18-Nov-10 Elect Director Carol A. Bartz Management Yes For For Cisco Systems, Inc. CSCO 17275R102 18-Nov-10 Elect Director M. Michele Burns Management Yes For For Cisco Systems, Inc. CSCO 17275R102 18-Nov-10 Elect Director Michael D. Capellas Management Yes For For Cisco Systems, Inc. CSCO 17275R102 18-Nov-10 Elect Director Larry R. Carter Management Yes For For Cisco Systems, Inc. CSCO 17275R102 18-Nov-10 Elect Director John T. Chambers Management Yes For For Cisco Systems, Inc. CSCO 17275R102 18-Nov-10 Elect Director Brian L. Halla Management Yes For For Cisco Systems, Inc. CSCO 17275R102 18-Nov-10 Elect Director John L. Hennessy Management Yes For For Cisco Systems, Inc. CSCO 17275R102 18-Nov-10 Elect Director Richard M. Kovacevich Management Yes For For Cisco Systems, Inc. CSCO 17275R102 18-Nov-10 Elect Director Roderick C. Mcgeary Management Yes For For Cisco Systems, Inc. CSCO 17275R102 18-Nov-10 Elect Director Michael K. Powell Management Yes For For Cisco Systems, Inc. CSCO 17275R102 18-Nov-10 Elect Director Arun Sarin Management Yes For For Cisco Systems, Inc. CSCO 17275R102 18-Nov-10 Elect Director Steven M. West Management Yes For For Cisco Systems, Inc. CSCO 17275R102 18-Nov-10 Elect Director Jerry Yang Management Yes For For Cisco Systems, Inc. CSCO 17275R102 18-Nov-10 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Cisco Systems, Inc. CSCO 17275R102 18-Nov-10 Ratify Auditors Management Yes For For Cisco Systems, Inc. CSCO 17275R102 18-Nov-10 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Share Holder Yes Against For Cisco Systems, Inc. CSCO 17275R102 18-Nov-10 Report on Internet Fragmentation Share Holder Yes For Against Cisco Systems, Inc. CSCO 17275R102 18-Nov-10 Adopt Policy Prohibiting Sale of Products in China if they Contribute to Human Rights Abuses Share Holder Yes Against For Air Products and Chemicals, Inc. APD 27-Jan-11 Elect Director Chadwick C. Deaton Management Yes For For Air Products and Chemicals, Inc. APD 27-Jan-11 Elect Director Michael J. Donahue Management Yes For For Air Products and Chemicals, Inc. APD 27-Jan-11 Elect Director Ursula O. Fairbairn Management Yes For For Air Products and Chemicals, Inc. APD 27-Jan-11 Elect Director Lawrence S. Smith Management Yes For For Air Products and Chemicals, Inc. APD 27-Jan-11 Ratify Auditors Management Yes For For Air Products and Chemicals, Inc. APD 27-Jan-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Air Products and Chemicals, Inc. APD 27-Jan-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against Air Products and Chemicals, Inc. APD 27-Jan-11 Approve Executive Incentive Bonus Plan Management Yes For For Emerson Electric Co. EMR 01-Feb-11 Elect Director D.N. Farr Management Yes For For Emerson Electric Co. EMR 01-Feb-11 Elect Director H. Green Management Yes For For Emerson Electric Co. EMR 01-Feb-11 Elect Director C.A. Peters Management Yes For For Emerson Electric Co. EMR 01-Feb-11 Elect Director J.W. Prueher Management Yes For For Emerson Electric Co. EMR 01-Feb-11 Elect Director R.L. Ridgway Management Yes For For Emerson Electric Co. EMR 01-Feb-11 Amend Omnibus Stock Plan Management Yes For For Emerson Electric Co. EMR 01-Feb-11 Approve Stock Option Plan Management Yes For For Emerson Electric Co. EMR 01-Feb-11 Ratify Auditors Management Yes For For Emerson Electric Co. EMR 01-Feb-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Emerson Electric Co. EMR 01-Feb-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against Emerson Electric Co. EMR 01-Feb-11 Report on Sustainability Share Holder Yes For Against Apple Inc. AAPL 23-Feb-11 Elect Director William V. Campbell Management Yes For For Apple Inc. AAPL 23-Feb-11 Elect Director Millard S. Drexler Management Yes For For Apple Inc. AAPL 23-Feb-11 Elect Director Albert A. Gore, Jr. Management Yes For For Apple Inc. AAPL 23-Feb-11 Elect Director Steven P. Jobs Management Yes For For Apple Inc. AAPL 23-Feb-11 Elect Director Andrea Jung Management Yes For For Apple Inc. AAPL 23-Feb-11 Elect Director Arthur D. Levinson Management Yes For For Apple Inc. AAPL 23-Feb-11 Elect Director Ronald D. Sugar Management Yes For For Apple Inc. AAPL 23-Feb-11 Ratify Auditors Management Yes For For Apple Inc. AAPL 23-Feb-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Apple Inc. AAPL 23-Feb-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Apple Inc. AAPL 23-Feb-11 Adopt Policy on Succession Planning Share Holder Yes For Against Apple Inc. AAPL 23-Feb-11 Require a Majority Vote for the Election of Directors Share Holder Yes For Against Deere & Company DE 23-Feb-11 Elect Director Charles O. Holliday, Jr. Management Yes For For Deere & Company DE 23-Feb-11 Elect Director Dipak C. Jain Management Yes For For Deere & Company DE 23-Feb-11 Elect Director Joachim Milberg Management Yes For For Deere & Company DE 23-Feb-11 Elect Director Richard B. Myers Management Yes For For Deere & Company DE 23-Feb-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Deere & Company DE 23-Feb-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Deere & Company DE 23-Feb-11 Ratify Auditors Management Yes For For Whole Foods Market, Inc. WFMI 28-Feb-11 Elect Director John Elstrott Management Yes For For Whole Foods Market, Inc. WFMI 28-Feb-11 Elect Director Gabrielle Greene Management Yes For For Whole Foods Market, Inc. WFMI 28-Feb-11 Elect Director Shahid (Hass) Hassan Management Yes For For Whole Foods Market, Inc. WFMI 28-Feb-11 Elect Director Stephanie Kugelman Management Yes For For Whole Foods Market, Inc. WFMI 28-Feb-11 Elect Director John Mackey Management Yes For For Whole Foods Market, Inc. WFMI 28-Feb-11 Elect Director Walter Robb Management Yes For For Whole Foods Market, Inc. WFMI 28-Feb-11 Elect Director Jonathan Seiffer Management Yes Withhold Against Whole Foods Market, Inc. WFMI 28-Feb-11 Elect Director Morris (Mo) Siegel Management Yes For For Whole Foods Market, Inc. WFMI 28-Feb-11 Elect Director Jonathan Sokoloff Management Yes Withhold Against Whole Foods Market, Inc. WFMI 28-Feb-11 Elect Director Ralph Sorenson Management Yes For For Whole Foods Market, Inc. WFMI 28-Feb-11 Elect Director W. (Kip) Tindell, III Management Yes For For Whole Foods Market, Inc. WFMI 28-Feb-11 Ratify Auditors Management Yes For For Whole Foods Market, Inc. WFMI 28-Feb-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Whole Foods Market, Inc. WFMI 28-Feb-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against Whole Foods Market, Inc. WFMI 28-Feb-11 Amend Articles/Bylaws/Charter Removal of Directors Share Holder Yes For Against Whole Foods Market, Inc. WFMI 28-Feb-11 Require Independent Board Chairman Share Holder Yes For Against QUALCOMM Incorporated QCOM 08-Mar-11 Elect Director Barbara T. Alexander Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Elect Director Stephen M. Bennett Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Elect Director Donald G. Cruickshank Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Elect Director Raymond V. Dittamore Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Elect Director Thomas W. Horton Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Elect Director Irwin Mark Jacobs Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Elect Director Paul E. Jacobs Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Elect Director Robert E. Kahn Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Elect Director Sherry Lansing Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Elect Director Duane A. Nelles Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Elect Director Francisco Ros Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Elect Director Brent Scowcroft Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Elect Director Marc I. Stern Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Amend Omnibus Stock Plan Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Amend Qualified Employee Stock Purchase Plan Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Ratify Auditors Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against QUALCOMM Incorporated QCOM 08-Mar-11 Require a Majority Vote for the Election of Directors Share Holder Yes For Against National Fuel Gas Company NFG 10-Mar-11 Elect Director Robert T. Brady Management Yes Withhold Against National Fuel Gas Company NFG 10-Mar-11 Elect Director Rolland E. Kidder Management Yes For For National Fuel Gas Company NFG 10-Mar-11 Elect Director Frederic V. Salerno Management Yes For For National Fuel Gas Company NFG 10-Mar-11 Ratify Auditors Management Yes For For National Fuel Gas Company NFG 10-Mar-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For National Fuel Gas Company NFG 10-Mar-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against Hewlett-Packard Company HPQ 23-Mar-11 Elect Director M. L. Andreessen Management Yes For For Hewlett-Packard Company HPQ 23-Mar-11 Elect Director L. Apotheker Management Yes For For Hewlett-Packard Company HPQ 23-Mar-11 Elect Director L.T. Babbio, Jr. Management Yes Against Against Hewlett-Packard Company HPQ 23-Mar-11 Elect Director S.M. Baldauf Management Yes Against Against Hewlett-Packard Company HPQ 23-Mar-11 Elect Director S. Banerji Management Yes For For Hewlett-Packard Company HPQ 23-Mar-11 Elect Director R.L. Gupta Management Yes For For Hewlett-Packard Company HPQ 23-Mar-11 Elect Director J.H. Hammergren Management Yes For For Hewlett-Packard Company HPQ 23-Mar-11 Elect Director R.J. Lane Management Yes For For Hewlett-Packard Company HPQ 23-Mar-11 Elect DirectorG.M. Reiner Management Yes For For Hewlett-Packard Company HPQ 23-Mar-11 Elect Director P.F. Russo Management Yes For For Hewlett-Packard Company HPQ 23-Mar-11 Elect Director D. Senequier Management Yes For For Hewlett-Packard Company HPQ 23-Mar-11 Elect Director G.K. Thompson Management Yes Against Against Hewlett-Packard Company HPQ 23-Mar-11 Elect Director M.C. Whitman Management Yes For For Hewlett-Packard Company HPQ 23-Mar-11 Ratify Auditors Management Yes For For Hewlett-Packard Company HPQ 23-Mar-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Hewlett-Packard Company HPQ 23-Mar-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Hewlett-Packard Company HPQ 23-Mar-11 Approve Qualified Employee Stock Purchase Plan Management Yes For For Hewlett-Packard Company HPQ 23-Mar-11 Amend Executive Incentive Bonus Plan Management Yes For For The Walt Disney Company DIS 23-Mar-11 Elect Director Susan E. Arnold Management Yes For For The Walt Disney Company DIS 23-Mar-11 Elect Director John E. Bryson Management Yes For For The Walt Disney Company DIS 23-Mar-11 Elect Director John S. Chen Management Yes For For The Walt Disney Company DIS 23-Mar-11 Elect Director Judith L. Estrin Management Yes For For The Walt Disney Company DIS 23-Mar-11 Elect Director Robert A. Iger Management Yes For For The Walt Disney Company DIS 23-Mar-11 Elect Director Steven P. Jobs Management Yes For For The Walt Disney Company DIS 23-Mar-11 Elect Director Fred H. Langhammer Management Yes For For The Walt Disney Company DIS 23-Mar-11 Elect Director Aylwin B. Lewis Management Yes For For The Walt Disney Company DIS 23-Mar-11 Elect Director Monica C. Lozano Management Yes For For The Walt Disney Company DIS 23-Mar-11 Elect Director Robert W. Matschullat Management Yes For For The Walt Disney Company DIS 23-Mar-11 Elect Director John E. Pepper, Jr. Management Yes For For The Walt Disney Company DIS 23-Mar-11 Elect Director Sheryl Sandberg Management Yes For For The Walt Disney Company DIS 23-Mar-11 Elect Director Orin C. Smith Management Yes For For The Walt Disney Company DIS 23-Mar-11 Ratify Auditors Management Yes For For The Walt Disney Company DIS 23-Mar-11 Approve Omnibus Stock Plan Management Yes For For The Walt Disney Company DIS 23-Mar-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For The Walt Disney Company DIS 23-Mar-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For The Walt Disney Company DIS 23-Mar-11 Prohibit Retesting Performance Goals Share Holder Yes For Against Discover Financial Services DFS 07-Apr-11 Elect Director Jeffrey S. Aronin Management Yes For For Discover Financial Services DFS 07-Apr-11 Elect Director Mary K. Bush Management Yes For For Discover Financial Services DFS 07-Apr-11 Elect Director Gregory C. Case Management Yes For For Discover Financial Services DFS 07-Apr-11 Elect Director Robert M. Devlin Management Yes For For Discover Financial Services DFS 07-Apr-11 Elect Director Cynthia A. Glassman Management Yes For For Discover Financial Services DFS 07-Apr-11 Elect Director Richard H. Lenny Management Yes For For Discover Financial Services DFS 07-Apr-11 Elect Director Thomas G. Maheras Management Yes For For Discover Financial Services DFS 07-Apr-11 Elect Director Michael H. Moskow Management Yes For For Discover Financial Services DFS 07-Apr-11 Elect Director David W. Nelms Management Yes For For Discover Financial Services DFS 07-Apr-11 Elect Director E. Follin Smith Management Yes For For Discover Financial Services DFS 07-Apr-11 Elect Director Lawrence A.Weinbach Management Yes For For Discover Financial Services DFS 07-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Discover Financial Services DFS 07-Apr-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against Discover Financial Services DFS 07-Apr-11 Amend Non-Employee Director Omnibus Stock Plan Management Yes For For Discover Financial Services DFS 07-Apr-11 Ratify Auditors Management Yes For For United Technologies Corporation UTX 13-Apr-11 Elect Director Louis R. Chenevert Management Yes For For United Technologies Corporation UTX 13-Apr-11 Elect Director John V. Faraci Management Yes For For United Technologies Corporation UTX 13-Apr-11 Elect Director Jean-Pierre Garnier Management Yes For For United Technologies Corporation UTX 13-Apr-11 Elect Director Jamie S. Gorelick Management Yes For For United Technologies Corporation UTX 13-Apr-11 Elect Director Edward A. Kangas Management Yes For For United Technologies Corporation UTX 13-Apr-11 Elect Director Ellen J. Kullman Management Yes For For United Technologies Corporation UTX 13-Apr-11 Elect Director Charles R. Lee Management Yes For For United Technologies Corporation UTX 13-Apr-11 Elect Director Richard D. McCormick Management Yes For For United Technologies Corporation UTX 13-Apr-11 Elect Director Harold McGraw III Management Yes For For United Technologies Corporation UTX 13-Apr-11 Elect Director Richard B. Myers Management Yes For For United Technologies Corporation UTX 13-Apr-11 Elect Director H. Patrick Swygert Management Yes For For United Technologies Corporation UTX 13-Apr-11 Elect Director Andre Villeneuve Management Yes For For United Technologies Corporation UTX 13-Apr-11 Elect Director Christine Todd Whitman Management Yes For For United Technologies Corporation UTX 13-Apr-11 Ratify Auditors Management Yes For For United Technologies Corporation UTX 13-Apr-11 Amend Omnibus Stock Plan Management Yes For For United Technologies Corporation UTX 13-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For United Technologies Corporation UTX 13-Apr-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For United Technologies Corporation UTX 13-Apr-11 Stock Retention/Holding Period Share Holder Yes For Against T. Rowe Price Group, Inc. TROW 74144T108 14-Apr-11 Elect Director Edward C. Bernard Management Yes For For T. Rowe Price Group, Inc. TROW 74144T108 14-Apr-11 Elect Director James T. Brady Management Yes For For T. Rowe Price Group, Inc. TROW 74144T108 14-Apr-11 Elect Director J. Alfred Broaddus, Jr. Management Yes For For T. Rowe Price Group, Inc. TROW 74144T108 14-Apr-11 Elect Director Donald B. Hebb, Jr. Management Yes For For T. Rowe Price Group, Inc. TROW 74144T108 14-Apr-11 Elect Director James A.C. Kennedy Management Yes For For T. Rowe Price Group, Inc. TROW 74144T108 14-Apr-11 Elect Director Robert F. MacLellan Management Yes For For T. Rowe Price Group, Inc. TROW 74144T108 14-Apr-11 Elect Director Brian C. Rogers Management Yes For For T. Rowe Price Group, Inc. TROW 74144T108 14-Apr-11 Elect Director Alfred Sommer Management Yes For For T. Rowe Price Group, Inc. TROW 74144T108 14-Apr-11 Elect Director Dwight S. Taylor Management Yes For For T. Rowe Price Group, Inc. TROW 74144T108 14-Apr-11 Elect Director Anne Marie Whittemore Management Yes For For T. Rowe Price Group, Inc. TROW 74144T108 14-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For T. Rowe Price Group, Inc. TROW 74144T108 14-Apr-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For T. Rowe Price Group, Inc. TROW 74144T108 14-Apr-11 Ratify Auditors Management Yes For For C. R. Bard, Inc. BCR 20-Apr-11 Elect Director John C. Kelly Management Yes For For C. R. Bard, Inc. BCR 20-Apr-11 Elect Director Gail K. Naughton Management Yes For For C. R. Bard, Inc. BCR 20-Apr-11 Elect Director John H. Weiland Management Yes For For C. R. Bard, Inc. BCR 20-Apr-11 Ratify Auditors Management Yes For For C. R. Bard, Inc. BCR 20-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For C. R. Bard, Inc. BCR 20-Apr-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For C. R. Bard, Inc. BCR 20-Apr-11 Prepare Sustainability Report Share Holder Yes For Against C. R. Bard, Inc. BCR 20-Apr-11 Declassify the Board of Directors Share Holder Yes For Against International Business Machines Corporation IBM 26-Apr-11 Elect Director A. J. P. Belda Management Yes For For International Business Machines Corporation IBM 26-Apr-11 Elect Director W. R. Brody Management Yes For For International Business Machines Corporation IBM 26-Apr-11 Elect Director K. I. Chenault Management Yes For For International Business Machines Corporation IBM 26-Apr-11 Elect Director M. L. Eskew Management Yes For For International Business Machines Corporation IBM 26-Apr-11 Elect Director S. A. Jackson Management Yes For For International Business Machines Corporation IBM 26-Apr-11 Elect Director A. N. Liveris Management Yes For For International Business Machines Corporation IBM 26-Apr-11 Elect Director W. J. McNerney, Jr. Management Yes For For International Business Machines Corporation IBM 26-Apr-11 Elect Director J. W. Owens Management Yes For For International Business Machines Corporation IBM 26-Apr-11 Elect Director S. J. Palmisano Management Yes For For International Business Machines Corporation IBM 26-Apr-11 Elect Director J. E. Spero Management Yes For For International Business Machines Corporation IBM 26-Apr-11 Elect Director S. Taurel Management Yes For For International Business Machines Corporation IBM 26-Apr-11 Elect Director L. H. Zambrano Management Yes For For International Business Machines Corporation IBM 26-Apr-11 Ratify Auditors Management Yes For For International Business Machines Corporation IBM 26-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For International Business Machines Corporation IBM 26-Apr-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against International Business Machines Corporation IBM 26-Apr-11 Provide for Cumulative Voting Share Holder Yes For Against International Business Machines Corporation IBM 26-Apr-11 Report on Political Contributions Share Holder Yes For Against International Business Machines Corporation IBM 26-Apr-11 Report on Lobbying Expenses Share Holder Yes For Against Lazard Ltd LAZ G54050102 26-Apr-11 Elect Kenneth M. Jacobs as Director Management Yes For For Lazard Ltd LAZ G54050102 26-Apr-11 Elect Philip A. Laskawy as Director Management Yes For For Lazard Ltd LAZ G54050102 26-Apr-11 Elect Michael J. Turner as Director Management Yes For For Lazard Ltd LAZ G54050102 26-Apr-11 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Auditors Management Yes For For Lazard Ltd LAZ G54050102 26-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Lazard Ltd LAZ G54050102 26-Apr-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against Ball Corporation BLL 27-Apr-11 Elect Director John A. Hayes Management Yes Withhold Against Ball Corporation BLL 27-Apr-11 Elect Director George M. Smart Management Yes Withhold Against Ball Corporation BLL 27-Apr-11 Elect Director Theodore M. Solso Management Yes Withhold Against Ball Corporation BLL 27-Apr-11 Elect Director Staurt A. Taylor II Management Yes Withhold Against Ball Corporation BLL 27-Apr-11 Ratify Auditors Management Yes For For Ball Corporation BLL 27-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Ball Corporation BLL 27-Apr-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Ball Corporation BLL 27-Apr-11 Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote Share Holder Yes For Against Ball Corporation BLL 27-Apr-11 Reincorporate in Another State [Delaware] Share Holder Yes For Against The Coca-Cola Company KO 27-Apr-11 Elect Director Herbert A. Allen Management Yes For For The Coca-Cola Company KO 27-Apr-11 Elect Director Ronald W. Allen Management Yes For For The Coca-Cola Company KO 27-Apr-11 Elect Director Howard G. Buffett Management Yes For For The Coca-Cola Company KO 27-Apr-11 Elect Director Barry Diller Management Yes For For The Coca-Cola Company KO 27-Apr-11 Elect Director Evan G. Greenberg Management Yes For For The Coca-Cola Company KO 27-Apr-11 Elect Director Alexis M. Herman Management Yes For For The Coca-Cola Company KO 27-Apr-11 Elect Director Muhtar Kent Management Yes For For The Coca-Cola Company KO 27-Apr-11 Elect Director Donald R. Keough Management Yes For For The Coca-Cola Company KO 27-Apr-11 Elect Director Maria Elena Lagomasino Management Yes For For The Coca-Cola Company KO 27-Apr-11 Elect Director Donald F. McHenry Management Yes For For The Coca-Cola Company KO 27-Apr-11 Elect Director Sam Nunn Management Yes For For The Coca-Cola Company KO 27-Apr-11 Elect Director James D. Robinson III Management Yes For For The Coca-Cola Company KO 27-Apr-11 Elect Director Peter V. Ueberroth Management Yes For For The Coca-Cola Company KO 27-Apr-11 Elect Director Jacob Wallenberg Management Yes For For The Coca-Cola Company KO 27-Apr-11 Elect Director James B. Williams Management Yes For For The Coca-Cola Company KO 27-Apr-11 Ratify Auditors Management Yes For For The Coca-Cola Company KO 27-Apr-11 Amend Executive Incentive Bonus Plan Management Yes For For The Coca-Cola Company KO 27-Apr-11 Amend Restricted Stock Plan Management Yes For For The Coca-Cola Company KO 27-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For The Coca-Cola Company KO 27-Apr-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For The Coca-Cola Company KO 27-Apr-11 Publish Report on Chemical Bisphenol-A (BPA) Share Holder Yes For Against W.W. Grainger, Inc. GWW 27-Apr-11 Elect Director Brian P. Anderson Management Yes For For W.W. Grainger, Inc. GWW 27-Apr-11 Elect Director Wilbur H. Gantz Management Yes For For W.W. Grainger, Inc. GWW 27-Apr-11 Elect Director V. Ann Hailey Management Yes For For W.W. Grainger, Inc. GWW 27-Apr-11 Elect Director William K. Hall Management Yes For For W.W. Grainger, Inc. GWW 27-Apr-11 Elect Director Stuart L. Levenick Management Yes For For W.W. Grainger, Inc. GWW 27-Apr-11 Elect Director John W. McCarter, Jr. Management Yes For For W.W. Grainger, Inc. GWW 27-Apr-11 Elect Director Neil S. Novich Management Yes For For W.W. Grainger, Inc. GWW 27-Apr-11 Elect Director Michael J. Roberts Management Yes For For W.W. Grainger, Inc. GWW 27-Apr-11 Elect Director Gary L. Rogers Management Yes For For W.W. Grainger, Inc. GWW 27-Apr-11 Elect Director James T. Ryan Management Yes For For W.W. Grainger, Inc. GWW 27-Apr-11 Elect Director E. Scott Santi Management Yes For For W.W. Grainger, Inc. GWW 27-Apr-11 Elect Director James D. Slavik Management Yes For For W.W. Grainger, Inc. GWW 27-Apr-11 Ratify Auditors Management Yes For For W.W. Grainger, Inc. GWW 27-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For W.W. Grainger, Inc. GWW 27-Apr-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Polaris Industries Inc. PII 28-Apr-11 Director Gary E. Hendrickson Management Yes For For Polaris Industries Inc. PII 28-Apr-11 Director John R. Menard Management Yes For For Polaris Industries Inc. PII 28-Apr-11 Director R.M. Schreck Management Yes For For Polaris Industries Inc. PII 28-Apr-11 Director William Grant Van Dyke Management Yes For For Polaris Industries Inc. PII 28-Apr-11 Amend Omnibus Stock Plan Management Yes For For Polaris Industries Inc. PII 28-Apr-11 Amend Executive Incentive Bonus Plan Management Yes For For Polaris Industries Inc. PII 28-Apr-11 Ratify Auditors Management Yes For For Polaris Industries Inc. PII 28-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Polaris Industries Inc. PII 28-Apr-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against American Express Company AXP 02-May-11 Elect Director Daniel F. Akerson Management Yes For For American Express Company AXP 02-May-11 Elect Director Charlene Barshefsky Management Yes For For American Express Company AXP 02-May-11 Elect Director Ursula M. Burns Management Yes For For American Express Company AXP 02-May-11 Elect Director Kenneth I. Chenault Management Yes For For American Express Company AXP 02-May-11 Elect Director Peter Chernin Management Yes For For American Express Company AXP 02-May-11 Elect Director Theodore J. Leonsis Management Yes For For American Express Company AXP 02-May-11 Director Jan Leschly Management Yes For For American Express Company AXP 02-May-11 Director Richard C. Levin Management Yes For For American Express Company AXP 02-May-11 Director Richard A. McGinn Management Yes For For American Express Company AXP 02-May-11 Director Edward D. Miller Management Yes For For American Express Company AXP 02-May-11 Director Steven S. Reinemund Management Yes For For American Express Company AXP 02-May-11 Director Robert D. Walter Management Yes For For American Express Company AXP 02-May-11 Director Ronald A. Williams Management Yes For For American Express Company AXP 02-May-11 Ratify Auditors Management Yes For For American Express Company AXP 02-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For American Express Company AXP 02-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For American Express Company AXP 02-May-11 Provide for Cumulative Voting Share Holder Yes For Against American Express Company AXP 02-May-11 Amend Bylaws Call Special Meetings Share Holder Yes For Against Cameron International Corporation CAM 13342B105 03-May-11 Elect Director Peter J. Fluor Management Yes For For Cameron International Corporation CAM 13342B105 03-May-11 Elect Director Jack B. Moore Management Yes For For Cameron International Corporation CAM 13342B105 03-May-11 Elect Director David Ross Management Yes For For Cameron International Corporation CAM 13342B105 03-May-11 Ratify Auditors Management Yes For For Cameron International Corporation CAM 13342B105 03-May-11 Approve Executive Incentive Bonus Plan Management Yes For For Cameron International Corporation CAM 13342B105 03-May-11 Amend Omnibus Stock Plan Management Yes For For Cameron International Corporation CAM 13342B105 03-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Cameron International Corporation CAM 13342B105 03-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Peabody Energy Corporation BTU 03-May-11 Elect Director Gregory H. Boyce Management Yes For For Peabody Energy Corporation BTU 03-May-11 Elect Director William A. Coley Management Yes For For Peabody Energy Corporation BTU 03-May-11 Elect Director William E. James Management Yes For For Peabody Energy Corporation BTU 03-May-11 Elect Director Robert B. Karn III Management Yes For For Peabody Energy Corporation BTU 03-May-11 Elect Director M. Frances Keeth Management Yes For For Peabody Energy Corporation BTU 03-May-11 Elect Director Henry E. Lentz Management Yes For For Peabody Energy Corporation BTU 03-May-11 Elect Director Robert A. Malone Management Yes For For Peabody Energy Corporation BTU 03-May-11 Elect Director William C. Rusnack Management Yes For For Peabody Energy Corporation BTU 03-May-11 Elect Director John F. Turner Management Yes For For Peabody Energy Corporation BTU 03-May-11 Elect Director Sandra A. Van Trease Management Yes For For Peabody Energy Corporation BTU 03-May-11 Elect Director Alan H. Washkowitz Management Yes For For Peabody Energy Corporation BTU 03-May-11 Ratify Auditors Management Yes For For Peabody Energy Corporation BTU 03-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Peabody Energy Corporation BTU 03-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against Peabody Energy Corporation BTU 03-May-11 Approve Omnibus Stock Plan Management Yes Against Against Express Scripts, Inc. ESRX 04-May-11 Elect Director Gary G. Benanav Management Yes For For Express Scripts, Inc. ESRX 04-May-11 Elect Director Maura C. Breen Management Yes For For Express Scripts, Inc. ESRX 04-May-11 Elect Director Nicholas J. LaHowchic Management Yes For For Express Scripts, Inc. ESRX 04-May-11 Elect Director Thomas P. Mac Mahon Management Yes For For Express Scripts, Inc. ESRX 04-May-11 Elect Director Frank Mergenthaler Management Yes For For Express Scripts, Inc. ESRX 04-May-11 Elect Director Woodrow A. Myers Jr. Management Yes For For Express Scripts, Inc. ESRX 04-May-11 Elect Director John O. Parker, Jr. Management Yes For For Express Scripts, Inc. ESRX 04-May-11 Elect Director George Paz Management Yes For For Express Scripts, Inc. ESRX 04-May-11 Elect Director Samuel K. Skinner Management Yes For For Express Scripts, Inc. ESRX 04-May-11 Elect Director Seymour Sternberg Management Yes For For Express Scripts, Inc. ESRX 04-May-11 Ratify Auditors Management Yes For For Express Scripts, Inc. ESRX 04-May-11 Provide Right to Call Special Meeting Management Yes For For Express Scripts, Inc. ESRX 04-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Express Scripts, Inc. ESRX 04-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against Express Scripts, Inc. ESRX 04-May-11 Approve Omnibus Stock Plan Management Yes For For Express Scripts, Inc. ESRX 04-May-11 Report on Political Contributions Share Holder Yes For Against Apache Corporation APA 05-May-11 Elect Director G. Steven Farris Management Yes For For Apache Corporation APA 05-May-11 Elect Director Randolph M. Ferlic Management Yes For For Apache Corporation APA 05-May-11 Elect Director A.D. Frazier, Jr. Management Yes For For Apache Corporation APA 05-May-11 Elect Director John A. Kocur Management Yes For For Apache Corporation APA 05-May-11 Ratify Auditors Management Yes For For Apache Corporation APA 05-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Apache Corporation APA 05-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Apache Corporation APA 05-May-11 Increase Authorized Common Stock Management Yes For For Apache Corporation APA 05-May-11 Increase Authorized Preferred Stock Management Yes For For Apache Corporation APA 05-May-11 Approve Omnibus Stock Plan Management Yes For For Marriott International, Inc. MAR 06-May-11 Elect Director J.W. Marriott, Jr. Management Yes For For Marriott International, Inc. MAR 06-May-11 Elect Director John W. Marriott, III Management Yes For For Marriott International, Inc. MAR 06-May-11 Elect Director Mary K. Bush Management Yes For For Marriott International, Inc. MAR 06-May-11 Elect Director Lawrence W. Kellner Management Yes For For Marriott International, Inc. MAR 06-May-11 Elect Director Debra L. Lee Management Yes For For Marriott International, Inc. MAR 06-May-11 Elect Director George Munoz Management Yes For For Marriott International, Inc. MAR 06-May-11 Elect Director Harry J. Pearce Management Yes For For Marriott International, Inc. MAR 06-May-11 Elect Director Steven S Reinemund Management Yes For For Marriott International, Inc. MAR 06-May-11 Elect Director Lawrence M. Small Management Yes For For Marriott International, Inc. MAR 06-May-11 Elect Director Arne M. Sorenson Management Yes For For Marriott International, Inc. MAR 06-May-11 Ratify Auditors Management Yes For For Marriott International, Inc. MAR 06-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Marriott International, Inc. MAR 06-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Cummins Inc. CMI 10-May-11 Elect Director Theodore M. Solso Management Yes For For Cummins Inc. CMI 10-May-11 Elect Director N. Thomas Linebarger Management Yes For For Cummins Inc. CMI 10-May-11 Elect Director William I. Miller Management Yes For For Cummins Inc. CMI 10-May-11 Elect Director Alexis M. Herman Management Yes For For Cummins Inc. CMI 10-May-11 Elect Director Georgia R. Nelson Management Yes For For Cummins Inc. CMI 10-May-11 Elect Director Carl Ware Management Yes For For Cummins Inc. CMI 10-May-11 Elect Director Robert K. Herdman Management Yes For For Cummins Inc. CMI 10-May-11 Elect Director Robert J. Bernhard Management Yes For For Cummins Inc. CMI 10-May-11 Elect Director Franklin R. Chang-Diaz Management Yes For For Cummins Inc. CMI 10-May-11 Elect Director Stephen B. Dobbs Management Yes For For Cummins Inc. CMI 10-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Cummins Inc. CMI 10-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Cummins Inc. CMI 10-May-11 Ratify Auditors Management Yes For For Danaher Corporation DHR 10-May-11 Elect Director H. Lawrence Culp, Jr. Management Yes For For Danaher Corporation DHR 10-May-11 Elect Director Mitchell P. Rales Management Yes For For Danaher Corporation DHR 10-May-11 Elect Director Elias A. Zerhouni Management Yes For For Danaher Corporation DHR 10-May-11 Ratify Auditors Management Yes For For Danaher Corporation DHR 10-May-11 Declassify the Board of Directors Management Yes For For Danaher Corporation DHR 10-May-11 Provide Right to Call Special Meeting Management Yes For For Danaher Corporation DHR 10-May-11 Amend Omnibus Stock Plan Management Yes For For Danaher Corporation DHR 10-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Danaher Corporation DHR 10-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For CF Industries Holdings, Inc. CF 11-May-11 Elect Director Stephen R. Wilson Management Yes For For CF Industries Holdings, Inc. CF 11-May-11 Elect Director Wallace W. Creek Management Yes For For CF Industries Holdings, Inc. CF 11-May-11 Elect Director William Davisson Management Yes For For CF Industries Holdings, Inc. CF 11-May-11 Elect Director Robert G. Kuhbach Management Yes For For CF Industries Holdings, Inc. CF 11-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For CF Industries Holdings, Inc. CF 11-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against CF Industries Holdings, Inc. CF 11-May-11 Ratify Auditors Management Yes For For CF Industries Holdings, Inc. CF 11-May-11 Declassify the Board of Directors Share Holder Yes For Against JPMorgan Chase & Co. JPM 46625H100 17-May-11 Elect Director Crandall C. Bowles Management Yes For For JPMorgan Chase & Co. JPM 46625H100 17-May-11 Elect Director Stephen B. Burke Management Yes For For JPMorgan Chase & Co. JPM 46625H100 17-May-11 Elect Director David M. Cote Management Yes For For JPMorgan Chase & Co. JPM 46625H100 17-May-11 Elect Director James S. Crown Management Yes For For JPMorgan Chase & Co. JPM 46625H100 17-May-11 Elect Director James Dimon Management Yes For For JPMorgan Chase & Co. JPM 46625H100 17-May-11 Elect Director Ellen V. Futter Management Yes For For JPMorgan Chase & Co. JPM 46625H100 17-May-11 Elect Director William H. Gray, III Management Yes For For JPMorgan Chase & Co. JPM 46625H100 17-May-11 Elect Director Laban P. Jackson, Jr. Management Yes For For JPMorgan Chase & Co. JPM 46625H100 17-May-11 Elect Director David C. Novak Management Yes For For JPMorgan Chase & Co. JPM 46625H100 17-May-11 Elect Director Lee R. Raymond Management Yes For For JPMorgan Chase & Co. JPM 46625H100 17-May-11 Elect Director William C. Weldon Management Yes For For JPMorgan Chase & Co. JPM 46625H100 17-May-11 Ratify Auditors Management Yes For For JPMorgan Chase & Co. JPM 46625H100 17-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against JPMorgan Chase & Co. JPM 46625H100 17-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For JPMorgan Chase & Co. JPM 46625H100 17-May-11 Amend Omnibus Stock Plan Management Yes Against Against JPMorgan Chase & Co. JPM 46625H100 17-May-11 Affirm Political Non-Partisanship Share Holder Yes Against For JPMorgan Chase & Co. JPM 46625H100 17-May-11 Provide Right to Act by Written Consent Share Holder Yes For Against JPMorgan Chase & Co. JPM 46625H100 17-May-11 Report on Loan Modifications Share Holder Yes Against For JPMorgan Chase & Co. JPM 46625H100 17-May-11 Report on Political Contributions Share Holder Yes For Against JPMorgan Chase & Co. JPM 46625H100 17-May-11 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Share Holder Yes Against For JPMorgan Chase & Co. JPM 46625H100 17-May-11 Require Independent Board Chairman Share Holder Yes Against For American Tower Corporation AMT 18-May-11 Elect Director Raymond P. Dolan Management Yes For For American Tower Corporation AMT 18-May-11 Elect Director Ronald M. Dykes Management Yes For For American Tower Corporation AMT 18-May-11 Elect Director Carolyn F. Katz Management Yes For For American Tower Corporation AMT 18-May-11 Elect Director Gustavo Lara Cantu Management Yes For For American Tower Corporation AMT 18-May-11 Elect Director Joann A. Reed Management Yes For For American Tower Corporation AMT 18-May-11 Elect Director Pamela D.A. Reeve Management Yes For For American Tower Corporation AMT 18-May-11 Elect Director David E. Sharbutt Management Yes For For American Tower Corporation AMT 18-May-11 Elect Director James D. Taiclet, Jr. Management Yes For For American Tower Corporation AMT 18-May-11 Elect Director Samme L. Thompson Management Yes For For American Tower Corporation AMT 18-May-11 Ratify Auditors Management Yes For For American Tower Corporation AMT 18-May-11 Reduce Supermajority Vote Requirement Management Yes For For American Tower Corporation AMT 18-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For American Tower Corporation AMT 18-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Intel Corporation INTC 19-May-11 Elect Director Charlene Barshefsky Management Yes For For Intel Corporation INTC 19-May-11 Elect Director Susan L. Decker Management Yes For For Intel Corporation INTC 19-May-11 Elect Director John J. Donahoe Management Yes For For Intel Corporation INTC 19-May-11 Elect Director Reed E. Hundt Management Yes For For Intel Corporation INTC 19-May-11 Elect Director Paul S. Otellini Management Yes For For Intel Corporation INTC 19-May-11 Elect Director James D. Plummer Management Yes For For Intel Corporation INTC 19-May-11 Elect Director David S. Pottruck Management Yes For For Intel Corporation INTC 19-May-11 Elect Director Jane E. Shaw Management Yes For For Intel Corporation INTC 19-May-11 Elect Director Frank D. Yeary Management Yes For For Intel Corporation INTC 19-May-11 Elect Director David B. Yoffie Management Yes For For Intel Corporation INTC 19-May-11 Ratify Auditors Management Yes For For Intel Corporation INTC 19-May-11 Amend Omnibus Stock Plan Management Yes For For Intel Corporation INTC 19-May-11 Amend Qualified Employee Stock Purchase Plan Management Yes For For Intel Corporation INTC 19-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Intel Corporation INTC 19-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For McDonald's Corporation MCD 19-May-11 Elect Director Susan E. Arnold Management Yes For For McDonald's Corporation MCD 19-May-11 Elect Director Richard H. Lenny Management Yes For For McDonald's Corporation MCD 19-May-11 Elect Director Cary D. McMillan Management Yes For For McDonald's Corporation MCD 19-May-11 Elect Director Sheila A. Penrose Management Yes For For McDonald's Corporation MCD 19-May-11 Elect Director James A. Skinner Management Yes For For McDonald's Corporation MCD 19-May-11 Ratify Auditors Management Yes For For McDonald's Corporation MCD 19-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For McDonald's Corporation MCD 19-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For McDonald's Corporation MCD 19-May-11 Reduce Supermajority Vote Requirement for Transactions With Interested Shareholders Management Yes For For McDonald's Corporation MCD 19-May-11 Reduce Supermajority Vote Requirement Relating to the Board of Directors Management Yes For For McDonald's Corporation MCD 19-May-11 Reduce Supermajority Vote Requirement for Shareholder Action Management Yes For For McDonald's Corporation MCD 19-May-11 Declassify the Board of Directors Share Holder Yes For Against McDonald's Corporation MCD 19-May-11 Require Suppliers to Adopt CAK Share Holder Yes Against For McDonald's Corporation MCD 19-May-11 Report on Policy Responses to Children's Health Concerns and Fast Food Share Holder Yes Against For McDonald's Corporation MCD 19-May-11 Report on Beverage Container Environmental Strategy Share Holder Yes For Against Omnicom Group Inc. OMC 24-May-11 Elect Director John D. Wren Management Yes For For Omnicom Group Inc. OMC 24-May-11 Elect Director Bruce Crawford Management Yes For For Omnicom Group Inc. OMC 24-May-11 Elect Director Alan R. Batkin Management Yes For For Omnicom Group Inc. OMC 24-May-11 Elect Director Robert Charles Clark Management Yes For For Omnicom Group Inc. OMC 24-May-11 Elect Director Leonard S. Coleman, Jr. Management Yes For For Omnicom Group Inc. OMC 24-May-11 Elect Director Errol M. Cook Management Yes For For Omnicom Group Inc. OMC 24-May-11 Elect Director Susan S. Denison Management Yes For For Omnicom Group Inc. OMC 24-May-11 Elect Director Michael A. Henning Management Yes For For Omnicom Group Inc. OMC 24-May-11 Elect Director John R. Murphy Management Yes For For Omnicom Group Inc. OMC 24-May-11 Elect Director John R. Purcell Management Yes For For Omnicom Group Inc. OMC 24-May-11 Elect Director Linda Johnson Rice Management Yes For For Omnicom Group Inc. OMC 24-May-11 Elect Director Gary L. Roubos Management Yes For For Omnicom Group Inc. OMC 24-May-11 Ratify Auditors Management Yes For For Omnicom Group Inc. OMC 24-May-11 Provide Right to Act by Written Consent Management Yes For For Omnicom Group Inc. OMC 24-May-11 Reduce Supermajority Vote Requirement Management Yes For For Omnicom Group Inc. OMC 24-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Omnicom Group Inc. OMC 24-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Amphenol Corporation APH 25-May-11 Elect Director Ronald P. Badie Management Yes For For Amphenol Corporation APH 25-May-11 Elect Director R. Adam Norwitt Management Yes For For Amphenol Corporation APH 25-May-11 Elect Director Dean H. Secord Management Yes For For Amphenol Corporation APH 25-May-11 Ratify Auditors Management Yes For For Amphenol Corporation APH 25-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Amphenol Corporation APH 25-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Exxon Mobil Corporation XOM 30231G102 25-May-11 Elect Director M.J. Boskin Management Yes For For Exxon Mobil Corporation XOM 30231G102 25-May-11 Elect Director P. Brabeck-Letmathe Management Yes For For Exxon Mobil Corporation XOM 30231G102 25-May-11 Elect Director L.R. Faulkner Management Yes For For Exxon Mobil Corporation XOM 30231G102 25-May-11 Elect Director J.S. Fishman Management Yes For For Exxon Mobil Corporation XOM 30231G102 25-May-11 Elect Director K.C. Frazier Management Yes For For Exxon Mobil Corporation XOM 30231G102 25-May-11 Elect Director W.W. George Management Yes For For Exxon Mobil Corporation XOM 30231G102 25-May-11 Elect Director M.C. Nelson Management Yes For For Exxon Mobil Corporation XOM 30231G102 25-May-11 Elect Director S.J. Palmisano Management Yes For For Exxon Mobil Corporation XOM 30231G102 25-May-11 Elect Director S.S. Reinemund Management Yes For For Exxon Mobil Corporation XOM 30231G102 25-May-11 Elect Director R.W. Tillerson Management Yes For For Exxon Mobil Corporation XOM 30231G102 25-May-11 Elect Director E.E. Whitacre, Jr. Management Yes For For Exxon Mobil Corporation XOM 30231G102 25-May-11 Ratify Auditors Management Yes For For Exxon Mobil Corporation XOM 30231G102 25-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Exxon Mobil Corporation XOM 30231G102 25-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against Exxon Mobil Corporation XOM 30231G102 25-May-11 Require Independent Board Chairman Share Holder Yes For Against Exxon Mobil Corporation XOM 30231G102 25-May-11 Report on Political Contributions Share Holder Yes For Against Exxon Mobil Corporation XOM 30231G102 25-May-11 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Share Holder Yes Against For Exxon Mobil Corporation XOM 30231G102 25-May-11 Adopt Policy on Human Right to Water Share Holder Yes Against For Exxon Mobil Corporation XOM 30231G102 25-May-11 Report on Environmental Impact of Oil Sands Operations in Canada Share Holder Yes For Against Exxon Mobil Corporation XOM 30231G102 25-May-11 Report on Environmental Impacts of Natural Gas Fracturing Share Holder Yes For Against Exxon Mobil Corporation XOM 30231G102 25-May-11 Report on Energy Technologies Development Share Holder Yes Against For Exxon Mobil Corporation XOM 30231G102 25-May-11 Adopt Quantitative GHG Goals for Products and Operations Share Holder Yes For Against Lowe's Companies, Inc. LOW 27-May-11 Elect Director Raul Alvarez Management Yes For For Lowe's Companies, Inc. LOW 27-May-11 Elect Director David W. Bernauer Management Yes For For Lowe's Companies, Inc. LOW 27-May-11 Elect Director Leonard L. Berry Management Yes For For Lowe's Companies, Inc. LOW 27-May-11 Elect Director Peter C. Browning Management Yes For For Lowe's Companies, Inc. LOW 27-May-11 Elect Director Dawn E. Hudson Management Yes For For Lowe's Companies, Inc. LOW 27-May-11 Elect Director Robert L. Johnson Management Yes For For Lowe's Companies, Inc. LOW 27-May-11 Elect Director Marshall O. Larsen Management Yes For For Lowe's Companies, Inc. LOW 27-May-11 Elect Director Richard K. Lochridge Management Yes For For Lowe's Companies, Inc. LOW 27-May-11 Elect Director Robert A. Niblock Management Yes For For Lowe's Companies, Inc. LOW 27-May-11 Elect Director Stephen F. Page Management Yes For For Lowe's Companies, Inc. LOW 27-May-11 Ratify Auditors Management Yes For For Lowe's Companies, Inc. LOW 27-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Lowe's Companies, Inc. LOW 27-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Lowe's Companies, Inc. LOW 27-May-11 Approve Executive Incentive Bonus Plan Management Yes For For Lowe's Companies, Inc. LOW 27-May-11 Submit Severance Agreement (Change-in-Control) to Shareholder Vote Share Holder Yes For Against Lowe's Companies, Inc. LOW 27-May-11 Include Sustainability as a Performance Measure for Senior Executive Compensation Share Holder Yes Against For Lowe's Companies, Inc. LOW 27-May-11 Report on Political Contributions Share Holder Yes For Against Roper Industries, Inc. ROP 01-Jun-11 Elect Director Richard F. Wallman Management Yes For For Roper Industries, Inc. ROP 01-Jun-11 Elect Director Christopher Wright Management Yes For For Roper Industries, Inc. ROP 01-Jun-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Roper Industries, Inc. ROP 01-Jun-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against Roper Industries, Inc. ROP 01-Jun-11 Ratify Auditors Management Yes For For Cognizant Technology Solutions Corporation CTSH 02-Jun-11 Elect Director Robert W. Howe Management Yes For For Cognizant Technology Solutions Corporation CTSH 02-Jun-11 Elect Director Robert E. Weissman Management Yes For For Cognizant Technology Solutions Corporation CTSH 02-Jun-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Cognizant Technology Solutions Corporation CTSH 02-Jun-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against Cognizant Technology Solutions Corporation CTSH 02-Jun-11 Increase Authorized Common Stock Management Yes For For Cognizant Technology Solutions Corporation CTSH 02-Jun-11 Reduce Supermajority Vote Requirement Management Yes For For Cognizant Technology Solutions Corporation CTSH 02-Jun-11 Reduce Supermajority Vote Requirement Management Yes For For Cognizant Technology Solutions Corporation CTSH 02-Jun-11 Ratify Auditors Management Yes For For Google Inc. GOOG 38259P508 02-Jun-11 Elect Director Larry Page Management Yes For For Google Inc. GOOG 38259P508 02-Jun-11 Elect Director Sergey Brin Management Yes For For Google Inc. GOOG 38259P508 02-Jun-11 Elect Director Eric E. Schmidt Management Yes For For Google Inc. GOOG 38259P508 02-Jun-11 Elect Director L. John Doerr Management Yes For For Google Inc. GOOG 38259P508 02-Jun-11 Elect Director John L. Hennessy Management Yes For For Google Inc. GOOG 38259P508 02-Jun-11 Elect Director Ann Mather Management Yes For For Google Inc. GOOG 38259P508 02-Jun-11 Elect Director Paul S. Otellini Management Yes For For Google Inc. GOOG 38259P508 02-Jun-11 Elect Director K. Ram Shriram Management Yes For For Google Inc. GOOG 38259P508 02-Jun-11 Elect Director Shirley M. Tilghman Management Yes For For Google Inc. GOOG 38259P508 02-Jun-11 Ratify Auditors Management Yes For For Google Inc. GOOG 38259P508 02-Jun-11 Amend Omnibus Stock Plan Management Yes Against Against Google Inc. GOOG 38259P508 02-Jun-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Google Inc. GOOG 38259P508 02-Jun-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against Google Inc. GOOG 38259P508 02-Jun-11 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Share Holder Yes Against For Google Inc. GOOG 38259P508 02-Jun-11 Reduce Supermajority Vote Requirement Share Holder Yes Against For Google Inc. GOOG 38259P508 02-Jun-11 Report on Code of Conduct Compliance Share Holder Yes Against For Wal-Mart Stores, Inc. WMT 03-Jun-11 Elect Director Aida M. Alvarez Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Elect Director James W. Breyer Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Elect Director M. Michele Burns Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Elect Director James I. Cash, Jr. Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Elect Director Roger C. Corbett Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Elect Director Douglas N. Daft Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Elect Director Michael T. Duke Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Elect Director Gregory B. Penner Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Elect Director Steven S Reinemund Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Elect Director H. Lee Scott, Jr. Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Elect Director Arne M. Sorenson Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Elect Director Jim C. Walton Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Elect Director S. Robson Walton Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Elect Director Christopher J. Williams Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Elect Director Linda S. Wolf Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Ratify Auditors Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Wal-Mart Stores, Inc. WMT 03-Jun-11 Amend EEO Policy to Prohibit Discrimination based on Gender Identity Share Holder Yes For Against Wal-Mart Stores, Inc. WMT 03-Jun-11 Report on Political Contributions Share Holder Yes For Against Wal-Mart Stores, Inc. WMT 03-Jun-11 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against Wal-Mart Stores, Inc. WMT 03-Jun-11 Require Suppliers to Produce Sustainability Reports Share Holder Yes Against For Wal-Mart Stores, Inc. WMT 03-Jun-11 Report on Climate Change Business Risks Share Holder Yes Against For Amazon.com, Inc. AMZN 07-Jun-11 Elect Director Jeffrey P. Bezos Management Yes For For Amazon.com, Inc. AMZN 07-Jun-11 Elect Director Tom A. Alberg Management Yes For For Amazon.com, Inc. AMZN 07-Jun-11 Elect Director John Seely Brown Management Yes For For Amazon.com, Inc. AMZN 07-Jun-11 Elect Director William B. Gordon Management Yes For For Amazon.com, Inc. AMZN 07-Jun-11 Elect Director Alain Monie Management Yes For For Amazon.com, Inc. AMZN 07-Jun-11 Elect Director Jonathan J. Rubinstein Management Yes For For Amazon.com, Inc. AMZN 07-Jun-11 Elect Director Thomas O. Ryder Management Yes For For Amazon.com, Inc. AMZN 07-Jun-11 Elect Director Patricia Q. Stonesifer Management Yes For For Amazon.com, Inc. AMZN 07-Jun-11 Ratify Auditors Management Yes For For Amazon.com, Inc. AMZN 07-Jun-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Amazon.com, Inc. AMZN 07-Jun-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against Amazon.com, Inc. AMZN 07-Jun-11 Amend Bylaws Call Special Meetings Share Holder Yes For Against Amazon.com, Inc. AMZN 07-Jun-11 Report on Climate Change Share Holder Yes For Against World Fuel Services Corporation INT 10-Jun-11 Elect Director Paul H. Stebbins Management Yes For For World Fuel Services Corporation INT 10-Jun-11 Elect Director Michael J. Kasbar Management Yes For For World Fuel Services Corporation INT 10-Jun-11 Elect Director Ken Bakshi Management Yes For For World Fuel Services Corporation INT 10-Jun-11 Elect Director Richard A. Kassar Management Yes For For World Fuel Services Corporation INT 10-Jun-11 Elect Director Myles Klein Management Yes For For World Fuel Services Corporation INT 10-Jun-11 Elect Director John L. Manley Management Yes For For World Fuel Services Corporation INT 10-Jun-11 Elect Director J. Thomas Presby Management Yes For For World Fuel Services Corporation INT 10-Jun-11 Elect Director Stephen K. Roddenberry Management Yes For For World Fuel Services Corporation INT 10-Jun-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For World Fuel Services Corporation INT 10-Jun-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against World Fuel Services Corporation INT 10-Jun-11 Ratify Auditors Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 15-Jun-11 Elect Director Richard C. Adkerson Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 15-Jun-11 Elect Director Robert J. Allison, Jr. Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 15-Jun-11 Elect Director Robert A. Day Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 15-Jun-11 Elect Director Gerald J. Ford Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 15-Jun-11 Elect Director H. Devon Graham, Jr. Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 15-Jun-11 Elect Director Charles C. Krulak Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 15-Jun-11 Elect Director Bobby Lee Lackey Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 15-Jun-11 Elect Director Jon C. Madonna Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 15-Jun-11 Elect Director Dustan E. McCoy Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 15-Jun-11 Elect Director James R. Moffett Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 15-Jun-11 Elect Director B.M. Rankin, Jr. Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 15-Jun-11 Elect Director Stephen H. Siegele Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 15-Jun-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 15-Jun-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 15-Jun-11 Ratify Auditors Management Yes For For Freeport-McMoRan Copper & Gold Inc. FCX 35671D857 15-Jun-11 Request Director Nominee with Environmental Qualifications Share Holder Yes For Against Monteagle Select Value Fund (a) (b) (c) (d) (e) (f) (g) (h) (i) Issuer's Name Exchange Ticker Symbol "CUSIP" # Shareholder Meeting Date Matter Identification Proposal Type Voted Vote Cast For/Against Management Smith International, Inc. SII 24-Aug-10 Approve Merger Agreement Management Yes For For Smith International, Inc. SII 24-Aug-10 Elect Director James R. Gibbs Management Yes For For Smith International, Inc. SII 24-Aug-10 Elect Director Duane C. Radtke Management Yes For For Smith International, Inc. SII 24-Aug-10 Elect Director John Yearwood Management Yes For For Smith International, Inc. SII 24-Aug-10 Amend Omnibus Stock Plan Management Yes For For Smith International, Inc. SII 24-Aug-10 Ratify Auditors Management Yes For For Smith International, Inc. SII 24-Aug-10 Adjourn Meeting Management Yes For For FirstEnergy Corp. FE 14-Sep-10 Issue Shares in Connection with Acquisition Management Yes For For FirstEnergy Corp. FE 14-Sep-10 Increase Authorized Common Stock Management Yes For For FirstEnergy Corp. FE 14-Sep-10 Adjourn Meeting Management Yes For For Walgreen Co. WAG 12-Jan-11 Elect Director David J. Brailer Management Yes For For Walgreen Co. WAG 12-Jan-11 Elect Director Steven A. Davis Management Yes For For Walgreen Co. WAG 12-Jan-11 Elect Director William C. Foote Management Yes For For Walgreen Co. WAG 12-Jan-11 Elect Director Mark P. Frissora Management Yes For For Walgreen Co. WAG 12-Jan-11 Elect Director Ginger L. Graham Management Yes For For Walgreen Co. WAG 12-Jan-11 Elect Director Alan G. McNally Management Yes For For Walgreen Co. WAG 12-Jan-11 Elect Director Nancy M. Schlichting Management Yes For For Walgreen Co. WAG 12-Jan-11 Elect Director David Y. Schwartz Management Yes For For Walgreen Co. WAG 12-Jan-11 Elect Director Alejandro Silva Management Yes For For Walgreen Co. WAG 12-Jan-11 Elect Director James A. Skinner Management Yes For For Walgreen Co. WAG 12-Jan-11 Elect Director Gregory D. Wasson Management Yes For For Walgreen Co. WAG 12-Jan-11 Ratify Auditors Management Yes For For Walgreen Co. WAG 12-Jan-11 Amend Articles of Incorporation to Revise the Purpose Clause Management Yes For For Walgreen Co. WAG 12-Jan-11 Reduce Supermajority Vote Requirement Management Yes For For Walgreen Co. WAG 12-Jan-11 Rescind Fair Price Provision Management Yes For For Walgreen Co. WAG 12-Jan-11 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against Walgreen Co. WAG 12-Jan-11 Performance-Based Equity Awards Share Holder Yes For Against Ashland Inc. ASH 27-Jan-11 Elect Director Kathleen Ligocki Management Yes For For Ashland Inc. ASH 27-Jan-11 Elect Director James J. O'Brien Management Yes For For Ashland Inc. ASH 27-Jan-11 Elect Director Barry W. Perry Management Yes For For Ashland Inc. ASH 27-Jan-11 Ratify Auditors Management Yes For For Ashland Inc. ASH 27-Jan-11 Approve Omnibus Stock Plan Management Yes For For Ashland Inc. ASH 27-Jan-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Ashland Inc. ASH 27-Jan-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against Applied Materials, Inc. AMAT 08-Mar-11 Elect Director Aart J. De Geus Management Yes For For Applied Materials, Inc. AMAT 08-Mar-11 Elect Director Stephen R. Forrest Management Yes For For Applied Materials, Inc. AMAT 08-Mar-11 Elect Director Thomas J. Iannotti Management Yes For For Applied Materials, Inc. AMAT 08-Mar-11 Elect Director Susan M. James Management Yes For For Applied Materials, Inc. AMAT 08-Mar-11 Elect Director Alexander A. Karsner Management Yes For For Applied Materials, Inc. AMAT 08-Mar-11 Elect Director Gerhard H. Parker Management Yes For For Applied Materials, Inc. AMAT 08-Mar-11 Elect Director Dennis D. Powell Management Yes For For Applied Materials, Inc. AMAT 08-Mar-11 Elect Director Willem P. Roelandts Management Yes For For Applied Materials, Inc. AMAT 08-Mar-11 Elect Director James E. Rogers Management Yes For For Applied Materials, Inc. AMAT 08-Mar-11 Elect Director Michael R. Splinter Management Yes For For Applied Materials, Inc. AMAT 08-Mar-11 Elect Director Robert H. Swan Management Yes For For Applied Materials, Inc. AMAT 08-Mar-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Applied Materials, Inc. AMAT 08-Mar-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Applied Materials, Inc. AMAT 08-Mar-11 Ratify Auditors Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Elect Director Barbara T. Alexander Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Elect Director Stephen M. Bennett Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Elect Director Donald G. Cruickshank Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Elect Director Raymond V. Dittamore Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Elect Director Thomas W. Horton Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Elect Director Irwin Mark Jacobs Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Elect Director Paul E. Jacobs Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Elect Director Robert E. Kahn Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Elect Director Sherry Lansing Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Elect Director Duane A. Nelles Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Elect Director Francisco Ros Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Elect Director Brent Scowcroft Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Elect Director Marc I. Stern Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Amend Omnibus Stock Plan Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Amend Qualified Employee Stock Purchase Plan Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Ratify Auditors Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For QUALCOMM Incorporated QCOM 08-Mar-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against QUALCOMM Incorporated QCOM 08-Mar-11 Require a Majority Vote for the Election of Directors Share Holder Yes For Against Hewlett-Packard Company HPQ 23-Mar-11 Elect Director M. L. Andreessen Management Yes For For Hewlett-Packard Company HPQ 23-Mar-11 Elect Director L. Apotheker Management Yes For For Hewlett-Packard Company HPQ 23-Mar-11 Elect Director L.T. Babbio, Jr. Management Yes Against Against Hewlett-Packard Company HPQ 23-Mar-11 Elect Director S.M. Baldauf Management Yes Against Against Hewlett-Packard Company HPQ 23-Mar-11 Elect Director S. Banerji Management Yes For For Hewlett-Packard Company HPQ 23-Mar-11 Elect Director R.L. Gupta Management Yes For For Hewlett-Packard Company HPQ 23-Mar-11 Elect Director J.H. Hammergren Management Yes For For Hewlett-Packard Company HPQ 23-Mar-11 Elect Director R.J. Lane Management Yes For For Hewlett-Packard Company HPQ 23-Mar-11 Elect DirectorG.M. Reiner Management Yes For For Hewlett-Packard Company HPQ 23-Mar-11 Elect Director P.F. Russo Management Yes For For Hewlett-Packard Company HPQ 23-Mar-11 Elect Director D. Senequier Management Yes For For Hewlett-Packard Company HPQ 23-Mar-11 Elect Director G.K. Thompson Management Yes Against Against Hewlett-Packard Company HPQ 23-Mar-11 Elect Director M.C. Whitman Management Yes For For Hewlett-Packard Company HPQ 23-Mar-11 Ratify Auditors Management Yes For For Hewlett-Packard Company HPQ 23-Mar-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Hewlett-Packard Company HPQ 23-Mar-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Hewlett-Packard Company HPQ 23-Mar-11 Approve Qualified Employee Stock Purchase Plan Management Yes For For Hewlett-Packard Company HPQ 23-Mar-11 Amend Executive Incentive Bonus Plan Management Yes For For MeadWestvaco Corporation MWV 18-Apr-11 Elect Director Michael E. Campbell Management Yes For For MeadWestvaco Corporation MWV 18-Apr-11 Elect Director Thomas W. Cole, Jr. Management Yes For For MeadWestvaco Corporation MWV 18-Apr-11 Elect Director James G. Kaiser Management Yes For For MeadWestvaco Corporation MWV 18-Apr-11 Elect Director Richard B. Kelson Management Yes For For MeadWestvaco Corporation MWV 18-Apr-11 Elect Director James M. Kilts Management Yes For For MeadWestvaco Corporation MWV 18-Apr-11 Elect Director Susan J. Kropf Management Yes For For MeadWestvaco Corporation MWV 18-Apr-11 Elect Director Douglas S. Luke Management Yes For For MeadWestvaco Corporation MWV 18-Apr-11 Elect Director John A. Luke, Jr. Management Yes For For MeadWestvaco Corporation MWV 18-Apr-11 Elect Director Robert C. McCormack Management Yes For For MeadWestvaco Corporation MWV 18-Apr-11 Elect Director Timothy H. Powers Management Yes For For MeadWestvaco Corporation MWV 18-Apr-11 Elect Director Jane L. Warner Management Yes For For MeadWestvaco Corporation MWV 18-Apr-11 Ratify Auditors Management Yes For For MeadWestvaco Corporation MWV 18-Apr-11 Amend Omnibus Stock Plan Management Yes For For MeadWestvaco Corporation MWV 18-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For MeadWestvaco Corporation MWV 18-Apr-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For L-3 Communications Holdings, Inc. LLL 26-Apr-11 Elect Director H. Hugh Shelton Management Yes For For L-3 Communications Holdings, Inc. LLL 26-Apr-11 Elect Director Michael T. Strianese Management Yes For For L-3 Communications Holdings, Inc. LLL 26-Apr-11 Elect Director John P. White Management Yes For For L-3 Communications Holdings, Inc. LLL 26-Apr-11 Ratify Auditors Management Yes For For L-3 Communications Holdings, Inc. LLL 26-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against L-3 Communications Holdings, Inc. LLL 26-Apr-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Stryker Corporation SYK 26-Apr-11 Elect Director Howard E. Cox, Jr. Management Yes For For Stryker Corporation SYK 26-Apr-11 Elect Director Srikant M. Datar Management Yes For For Stryker Corporation SYK 26-Apr-11 Elect Director Roch Doliveux Management Yes For For Stryker Corporation SYK 26-Apr-11 Elect Director Louise L. Francesconi Management Yes For For Stryker Corporation SYK 26-Apr-11 Elect Director Allan C. Golston Management Yes For For Stryker Corporation SYK 26-Apr-11 Elect Director Howard L. Lance Management Yes For For Stryker Corporation SYK 26-Apr-11 Elect Director Stephen P. MacMillan Management Yes For For Stryker Corporation SYK 26-Apr-11 Elect Director William U. Parfet Management Yes For For Stryker Corporation SYK 26-Apr-11 Elect Director Ronda E. Stryker Management Yes For For Stryker Corporation SYK 26-Apr-11 Ratify Auditors Management Yes For For Stryker Corporation SYK 26-Apr-11 Approve Omnibus Stock Plan Management Yes For For Stryker Corporation SYK 26-Apr-11 Approve Restricted Stock Plan Management Yes For For Stryker Corporation SYK 26-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Stryker Corporation SYK 26-Apr-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Stryker Corporation SYK 26-Apr-11 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against United States Steel Corporation X 26-Apr-11 Elect Director Richard A. Gephardt Management Yes Withhold Against United States Steel Corporation X 26-Apr-11 Elect Director Glenda G. McNeal Management Yes Withhold Against United States Steel Corporation X 26-Apr-11 Elect Director Graham B. Spanier Management Yes Withhold Against United States Steel Corporation X 26-Apr-11 Elect Director Patricia A. Tracey Management Yes Withhold Against United States Steel Corporation X 26-Apr-11 Elect Director John J. Engel Management Yes For For United States Steel Corporation X 26-Apr-11 Ratify Auditors Management Yes For For United States Steel Corporation X 26-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against United States Steel Corporation X 26-Apr-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For General Electric Company GE 27-Apr-11 Elect Director W. Geoffrey Beattie Management Yes For For General Electric Company GE 27-Apr-11 Elect Director James I. Cash, Jr. Management Yes For For General Electric Company GE 27-Apr-11 Elect Director Ann M. Fudge Management Yes For For General Electric Company GE 27-Apr-11 Elect Director Susan Hockfield Management Yes For For General Electric Company GE 27-Apr-11 Elect Director Jeffrey R. Immelt Management Yes For For General Electric Company GE 27-Apr-11 Elect Director Andrea Jung Management Yes For For General Electric Company GE 27-Apr-11 Elect Director Alan G. Lafley Management Yes For For General Electric Company GE 27-Apr-11 Elect Director Robert W. Lane Management Yes For For General Electric Company GE 27-Apr-11 Elect Director Ralph S. Larsen Management Yes For For General Electric Company GE 27-Apr-11 Elect Director Rochelle B. Lazarus Management Yes For For General Electric Company GE 27-Apr-11 Elect Director James J. Mulva Management Yes For For General Electric Company GE 27-Apr-11 Elect Director Sam Nunn Management Yes For For General Electric Company GE 27-Apr-11 Elect Director Roger S. Penske Management Yes For For General Electric Company GE 27-Apr-11 Elect Director Robert J. Swieringa Management Yes For For General Electric Company GE 27-Apr-11 Elect Director James S. Tisch Management Yes For For General Electric Company GE 27-Apr-11 Elect Director Douglas A. Warner III Management Yes For For General Electric Company GE 27-Apr-11 Ratify Auditors Management Yes For For General Electric Company GE 27-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For General Electric Company GE 27-Apr-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For General Electric Company GE 27-Apr-11 Provide for Cumulative Voting Share Holder Yes For Against General Electric Company GE 27-Apr-11 Performance-Based Equity Awards Share Holder Yes For Against General Electric Company GE 27-Apr-11 Withdraw Stock Options Granted to Executive Officers Share Holder Yes Against For General Electric Company GE 27-Apr-11 Report on Climate Change Business Risk Share Holder Yes Against For General Electric Company GE 27-Apr-11 Report on Animal Testing and Plans for Reduction Share Holder Yes Against For Lockheed Martin Corporation LMT 28-Apr-11 Elect Director Nolan D. Archibald Management Yes For For Lockheed Martin Corporation LMT 28-Apr-11 Elect Director Rosalind G. Brewer Management Yes For For Lockheed Martin Corporation LMT 28-Apr-11 Elect Director David B. Burritt Management Yes For For Lockheed Martin Corporation LMT 28-Apr-11 Elect Director James O. Ellis, Jr. Management Yes For For Lockheed Martin Corporation LMT 28-Apr-11 Elect Director Thomas J. Falk Management Yes For For Lockheed Martin Corporation LMT 28-Apr-11 Elect Director Gwendolyn S. King Management Yes For For Lockheed Martin Corporation LMT 28-Apr-11 Elect Director James M. Loy Management Yes For For Lockheed Martin Corporation LMT 28-Apr-11 Elect Director Douglas H. McCorkindale Management Yes For For Lockheed Martin Corporation LMT 28-Apr-11 Elect Director Joseph W. Ralston Management Yes For For Lockheed Martin Corporation LMT 28-Apr-11 Elect Director Anne Stevens Management Yes For For Lockheed Martin Corporation LMT 28-Apr-11 Elect Director Robert J. Stevens Management Yes For For Lockheed Martin Corporation LMT 28-Apr-11 Ratify Auditors Management Yes For For Lockheed Martin Corporation LMT 28-Apr-11 Approve Omnibus Stock Plan Management Yes For For Lockheed Martin Corporation LMT 28-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Lockheed Martin Corporation LMT 28-Apr-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Lockheed Martin Corporation LMT 28-Apr-11 Provide Right to Act by Written Consent Share Holder Yes For Against MEMC Electronic Materials, Inc. WFR 28-Apr-11 Elect Director Peter Blackmore Management Yes For For MEMC Electronic Materials, Inc. WFR 28-Apr-11 Elect Director Ahmad R. Chatila Management Yes For For MEMC Electronic Materials, Inc. WFR 28-Apr-11 Elect Director Marshall Turner Management Yes For For MEMC Electronic Materials, Inc. WFR 28-Apr-11 Ratify Auditors Management Yes For For MEMC Electronic Materials, Inc. WFR 28-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For MEMC Electronic Materials, Inc. WFR 28-Apr-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against MEMC Electronic Materials, Inc. WFR 28-Apr-11 Declassify the Board of Directors Share Holder Yes For Against Pfizer Inc. PFE 28-Apr-11 Elect Director Dennis A. Ausiello Management Yes For For Pfizer Inc. PFE 28-Apr-11 Elect Director Michael S. Brown Management Yes For For Pfizer Inc. PFE 28-Apr-11 Elect Director M. Anthony Burns Management Yes For For Pfizer Inc. PFE 28-Apr-11 Elect Director W. Don Cornwell Management Yes For For Pfizer Inc. PFE 28-Apr-11 Elect Director Frances D. Fergusson Management Yes For For Pfizer Inc. PFE 28-Apr-11 Elect Director William H. Gray III Management Yes For For Pfizer Inc. PFE 28-Apr-11 Elect Director Constance J. Horner Management Yes For For Pfizer Inc. PFE 28-Apr-11 Elect Director James M. Kilts Management Yes For For Pfizer Inc. PFE 28-Apr-11 Elect Director George A. Lorch Management Yes For For Pfizer Inc. PFE 28-Apr-11 Elect Director John P. Mascotte Management Yes For For Pfizer Inc. PFE 28-Apr-11 Elect Director Suzanne Nora Johnson Management Yes For For Pfizer Inc. PFE 28-Apr-11 Elect Director Ian C. Read Management Yes For For Pfizer Inc. PFE 28-Apr-11 Elect Director Stephen W. Sanger Management Yes For For Pfizer Inc. PFE 28-Apr-11 Ratify Auditors Management Yes For For Pfizer Inc. PFE 28-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Pfizer Inc. PFE 28-Apr-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against Pfizer Inc. PFE 28-Apr-11 Publish Political Contributions Share Holder Yes Against For Pfizer Inc. PFE 28-Apr-11 Report on Public Policy Advocacy Process Share Holder Yes Against For Pfizer Inc. PFE 28-Apr-11 Adopt Policy to Restrain Pharmaceutical Price Increases Share Holder Yes Against For Pfizer Inc. PFE 28-Apr-11 Provide Right to Act by Written Consent Share Holder Yes For Against Pfizer Inc. PFE 28-Apr-11 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against Pfizer Inc. PFE 28-Apr-11 Report on Animal Testing and Plans for Reduction Share Holder Yes Against For Rowan Companies, Inc. RDC 28-Apr-11 Elect Director R. G. Croyle Management Yes For For Rowan Companies, Inc. RDC 28-Apr-11 Elect Director Lord Moynihan Management Yes For For Rowan Companies, Inc. RDC 28-Apr-11 Elect Director W. Matt Ralls Management Yes For For Rowan Companies, Inc. RDC 28-Apr-11 Elect Director John J. Quicke Management Yes For For Rowan Companies, Inc. RDC 28-Apr-11 Ratify Auditors Management Yes For For Rowan Companies, Inc. RDC 28-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Rowan Companies, Inc. RDC 28-Apr-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Snap-on Incorporated SNA 28-Apr-11 Elect Director Roxanne J. Decyk Management Yes For For Snap-on Incorporated SNA 28-Apr-11 Elect Director Nicholas T. Pinchuk Management Yes For For Snap-on Incorporated SNA 28-Apr-11 Elect Director Gregg M. Sherrill Management Yes For For Snap-on Incorporated SNA 28-Apr-11 Ratify Auditors Management Yes For For Snap-on Incorporated SNA 28-Apr-11 Approve Omnibus Stock Plan Management Yes For For Snap-on Incorporated SNA 28-Apr-11 Amend Qualified Employee Stock Purchase Plan Management Yes For For Snap-on Incorporated SNA 28-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Snap-on Incorporated SNA 28-Apr-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For AT&T Inc. T 00206R102 29-Apr-11 Elect Director Randall L. Stephenson Management Yes For For AT&T Inc. T 00206R102 29-Apr-11 Elect Director Gilbert F. Amelio Management Yes For For AT&T Inc. T 00206R102 29-Apr-11 Elect Director Reuben V. Anderson Management Yes For For AT&T Inc. T 00206R102 29-Apr-11 Elect Director James H. Blanchard Management Yes For For AT&T Inc. T 00206R102 29-Apr-11 Elect Director Jaime Chico Pardo Management Yes For For AT&T Inc. T 00206R102 29-Apr-11 Elect Director James P. Kelly Management Yes For For AT&T Inc. T 00206R102 29-Apr-11 Elect Director Jon C. Madonna Management Yes For For AT&T Inc. T 00206R102 29-Apr-11 Elect Director Lynn M. Martin Management Yes For For AT&T Inc. T 00206R102 29-Apr-11 Elect Director John B. McCoy Management Yes For For AT&T Inc. T 00206R102 29-Apr-11 Elect Director Joyce M. Roche Management Yes For For AT&T Inc. T 00206R102 29-Apr-11 Elect Director Matthew K. Rose Management Yes For For AT&T Inc. T 00206R102 29-Apr-11 Elect Director Laura D Andrea Tyson Management Yes For For AT&T Inc. T 00206R102 29-Apr-11 Ratify Auditors Management Yes For For AT&T Inc. T 00206R102 29-Apr-11 Approve Omnibus Stock Plan Management Yes For For AT&T Inc. T 00206R102 29-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For AT&T Inc. T 00206R102 29-Apr-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against AT&T Inc. T 00206R102 29-Apr-11 Report on Political Contributions Share Holder Yes For Against AT&T Inc. T 00206R102 29-Apr-11 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against AT&T Inc. T 00206R102 29-Apr-11 Provide Right to Act by Written Consent Share Holder Yes For Against Noble Corporation N0L H5833N103 29-Apr-11 Elect Director Lawrence J. Chazen Management Yes For For Noble Corporation N0L H5833N103 29-Apr-11 Elect Director Jon A. Marshall Management Yes For For Noble Corporation N0L H5833N103 29-Apr-11 Elect Director Mary P. Ricciardello Management Yes For For Noble Corporation N0L H5833N103 29-Apr-11 Accept Financial Statements and Statutory Reports Management Yes For For Noble Corporation N0L H5833N103 29-Apr-11 Approve Creation of Reserve Through Appropriation of Retained Earnings. Management Yes For For Noble Corporation N0L H5833N103 29-Apr-11 Approve CHF 38.4 Million Reduction in Share Capital Management Yes For For Noble Corporation N0L H5833N103 29-Apr-11 Approve Extension of CHF 133 Million Pool of Capital without Preemptive Rights Management Yes For For Noble Corporation N0L H5833N103 29-Apr-11 Approve CHF 143 Million Reduction in Share Capital and Repayment of CHF 0.13 per Share Management Yes For For Noble Corporation N0L H5833N103 29-Apr-11 Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm and PricewaterhouseCoopers AG as Statutory Auditor Management Yes For For Noble Corporation N0L H5833N103 29-Apr-11 Approve Discharge of Board and Senior Management Management Yes For For Noble Corporation N0L H5833N103 29-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Noble Corporation N0L H5833N103 29-Apr-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against Gannett Co., Inc. GCI 03-May-11 Elect Director John E. Cody Management Yes For For Gannett Co., Inc. GCI 03-May-11 Elect Director Craig A. Dubow Management Yes For For Gannett Co., Inc. GCI 03-May-11 Elect Director Howard D. Elias Management Yes For For Gannett Co., Inc. GCI 03-May-11 Elect Director Arthur H. Harper Management Yes For For Gannett Co., Inc. GCI 03-May-11 Elect Director John Jeffry Louis Management Yes For For Gannett Co., Inc. GCI 03-May-11 Elect Director Marjorie Magner Management Yes For For Gannett Co., Inc. GCI 03-May-11 Elect Director Scott K. McCune Management Yes For For Gannett Co., Inc. GCI 03-May-11 Elect Director Duncan M. McFarland Management Yes For For Gannett Co., Inc. GCI 03-May-11 Elect Director Neal Shapiro Management Yes For For Gannett Co., Inc. GCI 03-May-11 Ratify Auditors Management Yes For For Gannett Co., Inc. GCI 03-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Gannett Co., Inc. GCI 03-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Total System Services, Inc. TSS 03-May-11 Elect Director Kriss Cloninger III Management Yes For For Total System Services, Inc. TSS 03-May-11 Elect Director Sidney E. Harris Management Yes For For Total System Services, Inc. TSS 03-May-11 Elect Director Mason H. Lampton Management Yes For For Total System Services, Inc. TSS 03-May-11 Elect Director H. Lynn Page Management Yes For For Total System Services, Inc. TSS 03-May-11 Elect Director Philip W. Tomlinson Management Yes For For Total System Services, Inc. TSS 03-May-11 Elect Director John T. Turner Management Yes For For Total System Services, Inc. TSS 03-May-11 Elect Director Richard W. Ussery Management Yes For For Total System Services, Inc. TSS 03-May-11 Elect Director M. Troy Woods Management Yes For For Total System Services, Inc. TSS 03-May-11 Elect Director James D. Yancey Management Yes For For Total System Services, Inc. TSS 03-May-11 Elect Director Rebecca K. Yarbrough Management Yes For For Total System Services, Inc. TSS 03-May-11 Ratify Auditors Management Yes For For Total System Services, Inc. TSS 03-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Total System Services, Inc. TSS 03-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Tesoro Corporation TSO 04-May-11 Elect Director Rodney F. Chase Management Yes For For Tesoro Corporation TSO 04-May-11 Elect Director Gregory J. Goff Management Yes For For Tesoro Corporation TSO 04-May-11 Elect Director Robert W. Goldman Management Yes For For Tesoro Corporation TSO 04-May-11 Elect Director Steven H. Grapstein Management Yes For For Tesoro Corporation TSO 04-May-11 Elect Director J.w. Nokes Management Yes For For Tesoro Corporation TSO 04-May-11 Elect Director Susan Tomasky Management Yes For For Tesoro Corporation TSO 04-May-11 Elect Director Michael E. Wiley Management Yes For For Tesoro Corporation TSO 04-May-11 Elect Director Patrick Y. Yang Management Yes For For Tesoro Corporation TSO 04-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Tesoro Corporation TSO 04-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Tesoro Corporation TSO 04-May-11 Approve Omnibus Stock Plan Management Yes For For Tesoro Corporation TSO 04-May-11 Ratify Auditors Management Yes For For Tesoro Corporation TSO 04-May-11 Report on Accident Risk Reduction Efforts Share Holder Yes For Against Alcoa Inc. AA 06-May-11 Elect Director Klaus Kleinfeld Management Yes For For Alcoa Inc. AA 06-May-11 Elect Director James W. Owens Management Yes For For Alcoa Inc. AA 06-May-11 Elect Director Ratan N. Tata Management Yes For For Alcoa Inc. AA 06-May-11 Ratify Auditor Management Yes For For Alcoa Inc. AA 06-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Alcoa Inc. AA 06-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against Alcoa Inc. AA 06-May-11 Approve Executive Incentive Bonus Plan Management Yes For For Alcoa Inc. AA 06-May-11 Reduce Supermajority Vote Requirement Relating to Fair Price Protection Management Yes For For Alcoa Inc. AA 06-May-11 Reduce Supermajority Vote Requirement Relating to Director Elections Management Yes For For Alcoa Inc. AA 06-May-11 Reduce Supermajority Vote Requirement Relating to the Removal of Directors Management Yes For For Alcoa Inc. AA 06-May-11 Provide Right to Act by Written Consent Share Holder Yes For Against Alcoa Inc. AA 06-May-11 Declassify the Board of Directors Share Holder Yes For Against The Goldman Sachs Group, Inc. GS 38141G104 06-May-11 Elect Director Lloyd C. Blankfein Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 06-May-11 Elect Director John H. Bryan Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 06-May-11 Elect Director Gary D. Cohn Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 06-May-11 Elect Director Claes Dahlback Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 06-May-11 Elect Director Stephen Friedman Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 06-May-11 Elect Director William W. George Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 06-May-11 Elect Director James A. Johnson Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 06-May-11 Elect Director Lois D. Juliber Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 06-May-11 Elect Director Lakshmi N. Mittal Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 06-May-11 Elect Director James J. Schiro Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 06-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against The Goldman Sachs Group, Inc. GS 38141G104 06-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For The Goldman Sachs Group, Inc. GS 38141G104 06-May-11 Ratify Auditors Management Yes For For The Goldman Sachs Group, Inc. GS 38141G104 06-May-11 Provide for Cumulative Voting Share Holder Yes For Against The Goldman Sachs Group, Inc. GS 38141G104 06-May-11 Amend Bylaws Call Special Meetings Share Holder Yes For Against The Goldman Sachs Group, Inc. GS 38141G104 06-May-11 Stock Retention/Holding Period Share Holder Yes For Against The Goldman Sachs Group, Inc. GS 38141G104 06-May-11 Review Executive Compensation Share Holder Yes Against For The Goldman Sachs Group, Inc. GS 38141G104 06-May-11 Report on Climate Change Business Risks Share Holder Yes Against For The Goldman Sachs Group, Inc. GS 38141G104 06-May-11 Report on Political Contributions Share Holder Yes Against For Newell Rubbermaid Inc. NWL 10-May-11 Elect Director Kevin C. Conroy Management Yes For For Newell Rubbermaid Inc. NWL 10-May-11 Elect Director Michael T. Cowhig Management Yes For For Newell Rubbermaid Inc. NWL 10-May-11 Elect Director Mark D. Ketchum Management Yes For For Newell Rubbermaid Inc. NWL 10-May-11 Elect Director Raymond G. Viault Management Yes For For Newell Rubbermaid Inc. NWL 10-May-11 Ratify Auditors Management Yes For For Newell Rubbermaid Inc. NWL 10-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Newell Rubbermaid Inc. NWL 10-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Newell Rubbermaid Inc. NWL 10-May-11 Declassify the Board of Directors Share Holder Yes For Against Bank of America Corporation BAC 11-May-11 Elect Director Mukesh D. Ambani Management Yes For For Bank of America Corporation BAC 11-May-11 Elect Director Susan S. Bies Management Yes For For Bank of America Corporation BAC 11-May-11 Elect Director Frank P. Bramble, Sr. Management Yes For For Bank of America Corporation BAC 11-May-11 Elect Director Virgis W. Colbert Management Yes For For Bank of America Corporation BAC 11-May-11 Elect Director Charles K. Gifford Management Yes For For Bank of America Corporation BAC 11-May-11 Elect Director Charles O. Holliday, Jr. Management Yes For For Bank of America Corporation BAC 11-May-11 Elect Director D. Paul Jones, Jr. Management Yes For For Bank of America Corporation BAC 11-May-11 Elect Director Monica C. Lozano Management Yes For For Bank of America Corporation BAC 11-May-11 Elect Director Thomas J. May Management Yes For For Bank of America Corporation BAC 11-May-11 Elect Director Brian T. Moynihan Management Yes For For Bank of America Corporation BAC 11-May-11 Elect Director Donald E. Powell Management Yes For For Bank of America Corporation BAC 11-May-11 Elect Director Charles O. Rossotti Management Yes For For Bank of America Corporation BAC 11-May-11 Elect Director Robert W. Scully Management Yes For For Bank of America Corporation BAC 11-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Bank of America Corporation BAC 11-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Bank of America Corporation BAC 11-May-11 Ratify Auditors Management Yes For For Bank of America Corporation BAC 11-May-11 Disclose Prior Government Service Share Holder Yes Against For Bank of America Corporation BAC 11-May-11 Provide Right to Act by Written Consent Share Holder Yes For Against Bank of America Corporation BAC 11-May-11 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations Share Holder Yes For Against Bank of America Corporation BAC 11-May-11 Report on Lobbying Expenses Share Holder Yes For Against Bank of America Corporation BAC 11-May-11 Report on Collateral in Derivatives Trading Share Holder Yes For Against Bank of America Corporation BAC 11-May-11 Restore or Provide for Cumulative Voting Share Holder Yes For Against Bank of America Corporation BAC 11-May-11 Claw-back of Payments under Restatements Share Holder Yes For Against Bank of America Corporation BAC 11-May-11 Prohibit Certain Relocation Benefits to Senior Executives Share Holder Yes For Against CVS Caremark Corporation CVS 11-May-11 Elect Director Edwin M. Banks Management Yes For For CVS Caremark Corporation CVS 11-May-11 Elect Director C. David Brown II Management Yes For For CVS Caremark Corporation CVS 11-May-11 Elect Director David W. Dorman Management Yes For For CVS Caremark Corporation CVS 11-May-11 Elect Director Anne M. Finucane Management Yes For For CVS Caremark Corporation CVS 11-May-11 Elect Director Kristen Gibney Williams Management Yes For For CVS Caremark Corporation CVS 11-May-11 Elect Director Marian L. Heard Management Yes For For CVS Caremark Corporation CVS 11-May-11 Elect Director Larry J. Merlo Management Yes For For CVS Caremark Corporation CVS 11-May-11 Elect Director Jean-Pierre Millon Management Yes For For CVS Caremark Corporation CVS 11-May-11 Elect Director Terrence Murray Management Yes For For CVS Caremark Corporation CVS 11-May-11 Elect Director C.A. Lance Piccolo Management Yes For For CVS Caremark Corporation CVS 11-May-11 Elect Director Richard J. Swift Management Yes For For CVS Caremark Corporation CVS 11-May-11 Elect Director Tony L. White Management Yes For For CVS Caremark Corporation CVS 11-May-11 Ratify Auditors Management Yes For For CVS Caremark Corporation CVS 11-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For CVS Caremark Corporation CVS 11-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For CVS Caremark Corporation CVS 11-May-11 Report on Political Contributions Share Holder Yes For Against CVS Caremark Corporation CVS 11-May-11 Provide Right to Act by Written Consent Share Holder Yes For Against ConocoPhillips COP 20825C104 11-May-11 Elect Director Richard L. Armitage Management Yes For For ConocoPhillips COP 20825C104 11-May-11 Elect Director Richard H. Auchinleck Management Yes For For ConocoPhillips COP 20825C104 11-May-11 Elect Director James E. Copeland, Jr. Management Yes For For ConocoPhillips COP 20825C104 11-May-11 Elect Director Kenneth M. Duberstein Management Yes For For ConocoPhillips COP 20825C104 11-May-11 Elect Director Ruth R. Harkin Management Yes For For ConocoPhillips COP 20825C104 11-May-11 Elect Director Harold W. McGraw III Management Yes For For ConocoPhillips COP 20825C104 11-May-11 Elect Director James J. Mulva Management Yes For For ConocoPhillips COP 20825C104 11-May-11 Elect Director Robert A. Niblock Management Yes For For ConocoPhillips COP 20825C104 11-May-11 Elect Director Harald J. Norvik Management Yes For For ConocoPhillips COP 20825C104 11-May-11 Elect Director William K. Reilly Management Yes For For ConocoPhillips COP 20825C104 11-May-11 Elect Director Victoria J. Tschinkel Management Yes For For ConocoPhillips COP 20825C104 11-May-11 Elect Director Kathryn C. Turner Management Yes For For ConocoPhillips COP 20825C104 11-May-11 Elect Director William E. Wade, Jr. Management Yes For For ConocoPhillips COP 20825C104 11-May-11 Ratify Auditors Management Yes For For ConocoPhillips COP 20825C104 11-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against ConocoPhillips COP 20825C104 11-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For ConocoPhillips COP 20825C104 11-May-11 Approve Omnibus Stock Plan Management Yes For For ConocoPhillips COP 20825C104 11-May-11 Amend EEO Policy to Prohibit Discrimination based on Gender Identity Share Holder Yes For Against ConocoPhillips COP 20825C104 11-May-11 Report on Political Contributions Share Holder Yes For Against ConocoPhillips COP 20825C104 11-May-11 Report on Lobbying Expenses Share Holder Yes For Against ConocoPhillips COP 20825C104 11-May-11 Report on Accident Risk Reduction Efforts Share Holder Yes Against For ConocoPhillips COP 20825C104 11-May-11 Adopt Policy to Address Coastal Louisiana Environmental Impacts Share Holder Yes Against For ConocoPhillips COP 20825C104 11-May-11 Adopt Quantitative GHG Goals for Products and Operations Share Holder Yes For Against ConocoPhillips COP 20825C104 11-May-11 Report on Financial Risks of Climate Change Share Holder Yes Against For ConocoPhillips COP 20825C104 11-May-11 Report on Environmental Impact of Oil Sands Operations in Canada Share Holder Yes For Against Gilead Sciences, Inc. GILD 12-May-11 Elect Director John F. Cogan Management Yes For For Gilead Sciences, Inc. GILD 12-May-11 Elect Director Etienne F. Davignon Management Yes For For Gilead Sciences, Inc. GILD 12-May-11 Elect Director James M. Denny Management Yes For For Gilead Sciences, Inc. GILD 12-May-11 Elect Director Carla A. Hills Management Yes For For Gilead Sciences, Inc. GILD 12-May-11 Elect Director Kevin E. Lofton Management Yes For For Gilead Sciences, Inc. GILD 12-May-11 Elect Director John W. Madigan Management Yes For For Gilead Sciences, Inc. GILD 12-May-11 Elect Director John C. Martin Management Yes For For Gilead Sciences, Inc. GILD 12-May-11 Elect Director Gordon E. Moore Management Yes For For Gilead Sciences, Inc. GILD 12-May-11 Elect Director Nicholas G. Moore Management Yes For For Gilead Sciences, Inc. GILD 12-May-11 Elect Director Richard J. Whitley Management Yes For For Gilead Sciences, Inc. GILD 12-May-11 Elect Director Gayle E. Wilson Management Yes For For Gilead Sciences, Inc. GILD 12-May-11 Elect Director Per Wold-Olsen Management Yes For For Gilead Sciences, Inc. GILD 12-May-11 Ratify Auditors Management Yes For For Gilead Sciences, Inc. GILD 12-May-11 Amend Executive Incentive Bonus Plan Management Yes For For Gilead Sciences, Inc. GILD 12-May-11 Reduce Supermajority Vote Requirement Management Yes For For Gilead Sciences, Inc. GILD 12-May-11 Provide Right to Call Special Meeting Management Yes For For Gilead Sciences, Inc. GILD 12-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Gilead Sciences, Inc. GILD 12-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Kohl's Corporation KSS 12-May-11 Elect Director Peter Boneparth Management Yes For For Kohl's Corporation KSS 12-May-11 Elect Director Steven A. Burd Management Yes For For Kohl's Corporation KSS 12-May-11 Elect Director John F. Herma Management Yes For For Kohl's Corporation KSS 12-May-11 Elect Director Dale E. Jones Management Yes For For Kohl's Corporation KSS 12-May-11 Elect Director William S. Kellogg Management Yes For For Kohl's Corporation KSS 12-May-11 Elect Director Kevin Mansell Management Yes For For Kohl's Corporation KSS 12-May-11 Elect Director Frank V. Sica Management Yes For For Kohl's Corporation KSS 12-May-11 Elect Director Peter M. Sommerhauser Management Yes For For Kohl's Corporation KSS 12-May-11 Elect Director Stephanie A. Streeter Management Yes For For Kohl's Corporation KSS 12-May-11 Elect Director Nina G. Vaca Management Yes For For Kohl's Corporation KSS 12-May-11 Elect Director Stephen E. Watson Management Yes For For Kohl's Corporation KSS 12-May-11 Ratify Auditors Management Yes For For Kohl's Corporation KSS 12-May-11 Reduce Supermajority Vote Requirement Relating to Director Elections Management Yes For For Kohl's Corporation KSS 12-May-11 Reduce Supermajority Vote Requirement Management Yes For For Kohl's Corporation KSS 12-May-11 Amend Executive Incentive Bonus Plan Management Yes For For Kohl's Corporation KSS 12-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Kohl's Corporation KSS 12-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Kohl's Corporation KSS 12-May-11 Provide Right to Act by Written Consent Share Holder Yes Against For Kohl's Corporation KSS 12-May-11 Adopt Policy on Succession Planning Share Holder Yes For Against Norfolk Southern Corporation NSC 12-May-11 Elect Director Gerald L. Baliles Management Yes For For Norfolk Southern Corporation NSC 12-May-11 Elect Director Erskine B. Bowles Management Yes For For Norfolk Southern Corporation NSC 12-May-11 Elect Director Karen N. Horn Management Yes For For Norfolk Southern Corporation NSC 12-May-11 Elect Director J. Paul Reason Management Yes For For Norfolk Southern Corporation NSC 12-May-11 Ratify Auditors Management Yes For For Norfolk Southern Corporation NSC 12-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Norfolk Southern Corporation NSC 12-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Nucor Corporation NUE 12-May-11 Elect Director Peter C. Browning Management Yes For For Nucor Corporation NUE 12-May-11 Elect Director Victoria F. Haynes Management Yes For For Nucor Corporation NUE 12-May-11 Elect Director Christopher J. Kearney Management Yes For For Nucor Corporation NUE 12-May-11 Ratify Auditors Management Yes For For Nucor Corporation NUE 12-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Nucor Corporation NUE 12-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against Nucor Corporation NUE 12-May-11 Require a Majority Vote for the Election of Directors Share Holder Yes For Against Nucor Corporation NUE 12-May-11 Require Independent Board Chairman Share Holder Yes For Against The Dow Chemical Company DOW 12-May-11 Elect Director Arnold A. Allemang Management Yes For For The Dow Chemical Company DOW 12-May-11 Elect Director Jacqueline K. Barton Management Yes For For The Dow Chemical Company DOW 12-May-11 Elect Director James A. Bell Management Yes For For The Dow Chemical Company DOW 12-May-11 Elect Director Jeff M. Fettig Management Yes For For The Dow Chemical Company DOW 12-May-11 Elect Director Barbara H. Franklin Management Yes For For The Dow Chemical Company DOW 12-May-11 Elect Director Jennifer M. Granholm Management Yes For For The Dow Chemical Company DOW 12-May-11 Elect Director John B. Hess Management Yes For For The Dow Chemical Company DOW 12-May-11 Elect Director Andrew N. Liveris Management Yes For For The Dow Chemical Company DOW 12-May-11 Elect Director Paul Polman Management Yes For For The Dow Chemical Company DOW 12-May-11 Elect Director Dennis H. Reilley Management Yes For For The Dow Chemical Company DOW 12-May-11 Elect Director James M. Ringler Management Yes For For The Dow Chemical Company DOW 12-May-11 Elect Director Ruth G. Shaw Management Yes For For The Dow Chemical Company DOW 12-May-11 Elect Director Paul G. Stern Management Yes For For The Dow Chemical Company DOW 12-May-11 Ratify Auditors Management Yes For For The Dow Chemical Company DOW 12-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For The Dow Chemical Company DOW 12-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against The Dow Chemical Company DOW 12-May-11 Provide Right to Act by Written Consent Share Holder Yes For Against The Washington Post Company WPO 12-May-11 Elect Director Christopher C. Davis Management Yes For For The Washington Post Company WPO 12-May-11 Elect Director John L. Dotson Jr. Management Yes For For The Washington Post Company WPO 12-May-11 Elect Director Anne M. Mulcahy Management Yes For For FirstEnergy Corp. FE 17-May-11 Elect Director Paul T. Addison Management Yes Withhold Against FirstEnergy Corp. FE 17-May-11 Elect Director Anthony J. Alexander Management Yes Withhold Against FirstEnergy Corp. FE 17-May-11 Elect Director Michael J. Anderson Management Yes Withhold Against FirstEnergy Corp. FE 17-May-11 Elect Director Carol A. Cartwright Management Yes Withhold Against FirstEnergy Corp. FE 17-May-11 Elect Director William T. Cottle Management Yes Withhold Against FirstEnergy Corp. FE 17-May-11 Elect Director Robert B. Heisler, Jr. Management Yes Withhold Against FirstEnergy Corp. FE 17-May-11 Elect DirectorJulia L. Johnson Management Yes For For FirstEnergy Corp. FE 17-May-11 Elect DirectorTed J. Kleisner Management Yes For For FirstEnergy Corp. FE 17-May-11 Elect Director Ernest J. Novak, Jr. Management Yes Withhold Against FirstEnergy Corp. FE 17-May-11 Elect Director Catherine A. Rein Management Yes Withhold Against FirstEnergy Corp. FE 17-May-11 Elect Director George M. Smart Management Yes Withhold Against FirstEnergy Corp. FE 17-May-11 Elect Director Wes M. Taylor Management Yes Withhold Against FirstEnergy Corp. FE 17-May-11 Elect Director Jesse T. Williams, Sr. Management Yes Withhold Against FirstEnergy Corp. FE 17-May-11 Ratify Auditors Management Yes For For FirstEnergy Corp. FE 17-May-11 Provide Right to Call Special Meeting Management Yes For For FirstEnergy Corp. FE 17-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For FirstEnergy Corp. FE 17-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For FirstEnergy Corp. FE 17-May-11 Report on Coal Combustion Waste Hazard and Risk Mitigation Efforts Share Holder Yes For Against FirstEnergy Corp. FE 17-May-11 Provide Right to Act by Written Consent Share Holder Yes For Against FirstEnergy Corp. FE 17-May-11 Require a Majority Vote for the Election of Directors Share Holder Yes For Against FirstEnergy Corp. FE 17-May-11 Report on Financial Risks of Coal Reliance Share Holder Yes For Against The Allstate Corporation ALL 17-May-11 Elect Director F. Duane Ackerman Management Yes Against Against The Allstate Corporation ALL 17-May-11 Elect Director Robert D. Beyer Management Yes Against Against The Allstate Corporation ALL 17-May-11 Elect Director W. James Farrell Management Yes Against Against The Allstate Corporation ALL 17-May-11 Elect Director Jack M. Greenberg Management Yes Against Against The Allstate Corporation ALL 17-May-11 Elect Director Ronald T. Lemay Management Yes Against Against The Allstate Corporation ALL 17-May-11 Elect Director Andrea Redmond Management Yes Against Against The Allstate Corporation ALL 17-May-11 Elect Director H. John Riley, Jr. Management Yes Against Against The Allstate Corporation ALL 17-May-11 Elect Director Joshua I. Smith Management Yes Against Against The Allstate Corporation ALL 17-May-11 Elect Director Judith A. Sprieser Management Yes Against Against The Allstate Corporation ALL 17-May-11 Elect Director Mary Alice Taylor Management Yes Against Against The Allstate Corporation ALL 17-May-11 Elect Director Thomas J. Wilson Management Yes Against Against The Allstate Corporation ALL 17-May-11 Ratify Auditors Management Yes For For The Allstate Corporation ALL 17-May-11 Provide Right to Call Special Meeting Management Yes For For The Allstate Corporation ALL 17-May-11 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management Yes Against Against The Allstate Corporation ALL 17-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against The Allstate Corporation ALL 17-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against The Allstate Corporation ALL 17-May-11 Provide Right to Act by Written Consent Share Holder Yes For Against The Allstate Corporation ALL 17-May-11 Report on Political Contributions Share Holder Yes For Against WellPoint, Inc. WLP 94973V107 17-May-11 Elect Director Angela F. Braly Management Yes For For WellPoint, Inc. WLP 94973V107 17-May-11 Elect Director Warren Y. Jobe Management Yes For For WellPoint, Inc. WLP 94973V107 17-May-11 Elect Director William G. Mays Management Yes For For WellPoint, Inc. WLP 94973V107 17-May-11 Elect Director William J. Ryan Management Yes For For WellPoint, Inc. WLP 94973V107 17-May-11 Ratify Auditors Management Yes For For WellPoint, Inc. WLP 94973V107 17-May-11 Reduce Supermajority Vote Requirement Relating to Vote Requirement Management Yes For For WellPoint, Inc. WLP 94973V107 17-May-11 Reduce Supermajority Vote Requirement Relating to Removal of Directors Management Yes For For WellPoint, Inc. WLP 94973V107 17-May-11 Opt Out of State's Control Share Acquisition Law Management Yes For For WellPoint, Inc. WLP 94973V107 17-May-11 Amend Articles of Incorporation to Remove Certain Obsolete Provisions Management Yes For For WellPoint, Inc. WLP 94973V107 17-May-11 Amend Articles of Incorporation to Remove Other Obsolete Provisions and Make Conforming Changes Management Yes For For WellPoint, Inc. WLP 94973V107 17-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For WellPoint, Inc. WLP 94973V107 17-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For WellPoint, Inc. WLP 94973V107 17-May-11 Feasibility Study for Converting to Nonprofit Status Share Holder Yes Against For WellPoint, Inc. WLP 94973V107 17-May-11 Reincorporate in Another State [from Indiana to Delaware] Share Holder Yes For Against WellPoint, Inc. WLP 94973V107 17-May-11 Require Independent Board Chairman Share Holder Yes For Against Genworth Financial, Inc. GNW 37247D106 18-May-11 Elect Director Steven W. Alesio Management Yes For For Genworth Financial, Inc. GNW 37247D106 18-May-11 Elect Director William H. Bolinder Management Yes For For Genworth Financial, Inc. GNW 37247D106 18-May-11 Elect Director Michael D. Fraizer Management Yes For For Genworth Financial, Inc. GNW 37247D106 18-May-11 Elect Director Nancy J. Karch Management Yes For For Genworth Financial, Inc. GNW 37247D106 18-May-11 Elect Director J. Robert "Bob" Kerrey Management Yes For For Genworth Financial, Inc. GNW 37247D106 18-May-11 Elect Director Risa J. Lavizzo-Mourey Management Yes For For Genworth Financial, Inc. GNW 37247D106 18-May-11 Elect Director Christine B. Mead Management Yes For For Genworth Financial, Inc. GNW 37247D106 18-May-11 Elect Director Thomas E. Moloney Management Yes For For Genworth Financial, Inc. GNW 37247D106 18-May-11 Elect Director James A. Parke Management Yes For For Genworth Financial, Inc. GNW 37247D106 18-May-11 Elect Director James S. Riepe Management Yes For For Genworth Financial, Inc. GNW 37247D106 18-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Genworth Financial, Inc. GNW 37247D106 18-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Genworth Financial, Inc. GNW 37247D106 18-May-11 Ratify Auditors Management Yes For For Morgan Stanley MS 18-May-11 Elect Director Roy J. Bostock Management Yes For For Morgan Stanley MS 18-May-11 Elect Director Erskine B. Bowles Management Yes For For Morgan Stanley MS 18-May-11 Elect Director Howard J. Davies Management Yes For For Morgan Stanley MS 18-May-11 Elect Director James P. Gorman Management Yes For For Morgan Stanley MS 18-May-11 Elect Director James H. Hance Jr. Management Yes For For Morgan Stanley MS 18-May-11 Elect Director C. Robert Kidder Management Yes For For Morgan Stanley MS 18-May-11 Elect Director John J. Mack Management Yes For For Morgan Stanley MS 18-May-11 Elect Director Donald T. Nicolaisen Management Yes For For Morgan Stanley MS 18-May-11 Elect Director Hutham S. Olayan Management Yes For For Morgan Stanley MS 18-May-11 Elect Director James. W. Owens Management Yes For For Morgan Stanley MS 18-May-11 Elect Director O. Griffith Sexton Management Yes For For Morgan Stanley MS 18-May-11 Elect Director Masaaki Tanaka Management Yes For For Morgan Stanley MS 18-May-11 Elect Director Laura D. Tyson Management Yes For For Morgan Stanley MS 18-May-11 Ratify Auditors Management Yes For For Morgan Stanley MS 18-May-11 Amend Omnibus Stock Plan Management Yes Against Against Morgan Stanley MS 18-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Morgan Stanley MS 18-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Dean Foods Company DF 19-May-11 Elect Director Stephen L. Green Management Yes For For Dean Foods Company DF 19-May-11 Elect Director Joseph S. Hardin, Jr. Management Yes For For Dean Foods Company DF 19-May-11 Elect Director John R. Muse Management Yes For For Dean Foods Company DF 19-May-11 Amend Omnibus Stock Plan Management Yes For For Dean Foods Company DF 19-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Dean Foods Company DF 19-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against Dean Foods Company DF 19-May-11 Ratify Auditors Management Yes For For Dean Foods Company DF 19-May-11 Adopt Anti Gross-up Policy Share Holder Yes For Against Intel Corporation INTC 19-May-11 Elect Director Charlene Barshefsky Management Yes For For Intel Corporation INTC 19-May-11 Elect Director Susan L. Decker Management Yes For For Intel Corporation INTC 19-May-11 Elect Director John J. Donahoe Management Yes For For Intel Corporation INTC 19-May-11 Elect Director Reed E. Hundt Management Yes For For Intel Corporation INTC 19-May-11 Elect Director Paul S. Otellini Management Yes For For Intel Corporation INTC 19-May-11 Elect Director James D. Plummer Management Yes For For Intel Corporation INTC 19-May-11 Elect Director David S. Pottruck Management Yes For For Intel Corporation INTC 19-May-11 Elect Director Jane E. Shaw Management Yes For For Intel Corporation INTC 19-May-11 Elect Director Frank D. Yeary Management Yes For For Intel Corporation INTC 19-May-11 Elect Director David B. Yoffie Management Yes For For Intel Corporation INTC 19-May-11 Ratify Auditors Management Yes For For Intel Corporation INTC 19-May-11 Amend Omnibus Stock Plan Management Yes For For Intel Corporation INTC 19-May-11 Amend Qualified Employee Stock Purchase Plan Management Yes For For Intel Corporation INTC 19-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Intel Corporation INTC 19-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For R. R. Donnelley & Sons Company RRD 19-May-11 Elect Director Thomas J. Quinlan, III Management Yes For For R. R. Donnelley & Sons Company RRD 19-May-11 Elect Director Stephen M. Wolf Management Yes For For R. R. Donnelley & Sons Company RRD 19-May-11 Elect Director Lee A. Chaden Management Yes For For R. R. Donnelley & Sons Company RRD 19-May-11 Elect Director Judith H. Hamilton Management Yes For For R. R. Donnelley & Sons Company RRD 19-May-11 Elect Director Susan M. Ivey Management Yes For For R. R. Donnelley & Sons Company RRD 19-May-11 Elect Director Thomas S. Johnson Management Yes For For R. R. Donnelley & Sons Company RRD 19-May-11 Elect Director John C. Pope Management Yes For For R. R. Donnelley & Sons Company RRD 19-May-11 Elect Director Michael T. Riordan Management Yes For For R. R. Donnelley & Sons Company RRD 19-May-11 Elect Director Oliver R. Sockwell Management Yes For For R. R. Donnelley & Sons Company RRD 19-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For R. R. Donnelley & Sons Company RRD 19-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For R. R. Donnelley & Sons Company RRD 19-May-11 Ratify Auditors Management Yes For For R. R. Donnelley & Sons Company RRD 19-May-11 Report on Sustainable Paper Purchasing Share Holder Yes For Against R. R. Donnelley & Sons Company RRD 19-May-11 Report on Political Contributions Share Holder Yes For Against R. R. Donnelley & Sons Company RRD 19-May-11 Provide Right to Act by Written Consent Share Holder Yes For Against R. R. Donnelley & Sons Company RRD 19-May-11 Other Business Management Yes Against Against RadioShack Corporation RSH 19-May-11 Elect Director Frank J. Belatti Management Yes For For RadioShack Corporation RSH 19-May-11 Elect Director Daniel R. Feehan Management Yes For For RadioShack Corporation RSH 19-May-11 Elect Director James F. Gooch Management Yes For For RadioShack Corporation RSH 19-May-11 Elect Director H. Eugene Lockhart Management Yes For For RadioShack Corporation RSH 19-May-11 Elect Director Jack L. Messman Management Yes For For RadioShack Corporation RSH 19-May-11 Elect Director Thomas G. Plaskett Management Yes For For RadioShack Corporation RSH 19-May-11 Elect DirectorEdwina D. Woodbury Management Yes For For RadioShack Corporation RSH 19-May-11 Ratify Auditors Management Yes For For RadioShack Corporation RSH 19-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For RadioShack Corporation RSH 19-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Titanium Metals Corporation TIE 19-May-11 Elect Director Keith R. Coogan Management Yes For For Titanium Metals Corporation TIE 19-May-11 Elect Director Glenn R. Simmons Management Yes For For Titanium Metals Corporation TIE 19-May-11 Elect Director Harold C. Simmons Management Yes For For Titanium Metals Corporation TIE 19-May-11 Elect Director Thomas P. Stafford Management Yes For For Titanium Metals Corporation TIE 19-May-11 Elect Director Steven L. Watson Management Yes For For Titanium Metals Corporation TIE 19-May-11 Elect Director Terry N. Worrell Management Yes For For Titanium Metals Corporation TIE 19-May-11 Elect Director Paul J. Zucconi Management Yes For For Titanium Metals Corporation TIE 19-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Titanium Metals Corporation TIE 19-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Diamond Offshore Drilling, Inc. DO 25271C102 23-May-11 Elect Director James S. Tisch Management Yes Against Against Diamond Offshore Drilling, Inc. DO 25271C102 23-May-11 Elect Director Lawrence R. Dickerson Management Yes Against Against Diamond Offshore Drilling, Inc. DO 25271C102 23-May-11 Elect Director John R. Bolton Management Yes For For Diamond Offshore Drilling, Inc. DO 25271C102 23-May-11 Elect Director Charles L. Fabrikant Management Yes For For Diamond Offshore Drilling, Inc. DO 25271C102 23-May-11 Elect Director Paul G. Gaffney II Management Yes For For Diamond Offshore Drilling, Inc. DO 25271C102 23-May-11 Elect Director Edward Grebow Management Yes For For Diamond Offshore Drilling, Inc. DO 25271C102 23-May-11 Elect Director Herbert C. Hofmann Management Yes Against Against Diamond Offshore Drilling, Inc. DO 25271C102 23-May-11 Elect Director Andrew H. Tisch Management Yes Against Against Diamond Offshore Drilling, Inc. DO 25271C102 23-May-11 Elect Director Raymond S. Troubh Management Yes For For Diamond Offshore Drilling, Inc. DO 25271C102 23-May-11 Ratify Auditors Management Yes For For Diamond Offshore Drilling, Inc. DO 25271C102 23-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Diamond Offshore Drilling, Inc. DO 25271C102 23-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For UnitedHealth Group Incorporated UNH 91324P102 23-May-11 Elect Director William C. Ballard, Jr. Management Yes For For UnitedHealth Group Incorporated UNH 91324P102 23-May-11 Elect Director Richard T. Burke Management Yes For For UnitedHealth Group Incorporated UNH 91324P102 23-May-11 Elect Director Robert J. Darretta Management Yes For For UnitedHealth Group Incorporated UNH 91324P102 23-May-11 Elect Director Stephen J. Hemsley Management Yes For For UnitedHealth Group Incorporated UNH 91324P102 23-May-11 Elect Director Michele J. Hooper Management Yes For For UnitedHealth Group Incorporated UNH 91324P102 23-May-11 Elect Director Rodger A. Lawson Management Yes For For UnitedHealth Group Incorporated UNH 91324P102 23-May-11 Elect Director Douglas W. Leatherdale Management Yes For For UnitedHealth Group Incorporated UNH 91324P102 23-May-11 Elect Director Glenn M. Renwick Management Yes For For UnitedHealth Group Incorporated UNH 91324P102 23-May-11 Elect Director Kenneth I. Shine Management Yes For For UnitedHealth Group Incorporated UNH 91324P102 23-May-11 Elect Director Gail R. Wilensky Management Yes For For UnitedHealth Group Incorporated UNH 91324P102 23-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For UnitedHealth Group Incorporated UNH 91324P102 23-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For UnitedHealth Group Incorporated UNH 91324P102 23-May-11 Approve Omnibus Stock Plan Management Yes For For UnitedHealth Group Incorporated UNH 91324P102 23-May-11 Amend Qualified Employee Stock Purchase Plan Management Yes For For UnitedHealth Group Incorporated UNH 91324P102 23-May-11 Ratify Auditors Management Yes For For Raytheon Company RTN 26-May-11 Elect Director Vernon E. Clark Management Yes For For Raytheon Company RTN 26-May-11 Elect Director John M. Deutch Management Yes For For Raytheon Company RTN 26-May-11 Elect Director Stephen J. Hadley Management Yes For For Raytheon Company RTN 26-May-11 Elect Director Frederic M. Poses Management Yes For For Raytheon Company RTN 26-May-11 Elect Director Michael C. Ruettgers Management Yes For For Raytheon Company RTN 26-May-11 Elect Director Ronald L. Skates Management Yes For For Raytheon Company RTN 26-May-11 Elect Director William R. Spivey Management Yes For For Raytheon Company RTN 26-May-11 Elect Director Linda G. Stuntz Management Yes Against Against Raytheon Company RTN 26-May-11 Elect Director William H. Swanson Management Yes For For Raytheon Company RTN 26-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Raytheon Company RTN 26-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Raytheon Company RTN 26-May-11 Ratify Auditors Management Yes For For Raytheon Company RTN 26-May-11 Provide Right to Act by Written Consent Share Holder Yes For Against Raytheon Company RTN 26-May-11 Stock Retention/Holding Period Share Holder Yes For Against Raytheon Company RTN 26-May-11 Report on Lobbying Contributions and Expenses Share Holder Yes For Against Raytheon Company RTN 26-May-11 Submit SERP to Shareholder Vote Share Holder Yes For Against Constellation Energy Group, Inc. CEG 27-May-11 Elect Director Yves C. De Balmann Management Yes For For Constellation Energy Group, Inc. CEG 27-May-11 Elect Director Ann C. Berzin Management Yes For For Constellation Energy Group, Inc. CEG 27-May-11 Elect Director James T. Brady Management Yes For For Constellation Energy Group, Inc. CEG 27-May-11 Elect Director James R. Curtiss Management Yes For For Constellation Energy Group, Inc. CEG 27-May-11 Elect Director Freeman A. Hrabowski, III Management Yes For For Constellation Energy Group, Inc. CEG 27-May-11 Elect Director Nancy Lampton Management Yes For For Constellation Energy Group, Inc. CEG 27-May-11 Elect Director Robert J. Lawless Management Yes For For Constellation Energy Group, Inc. CEG 27-May-11 Elect Director Mayo A. Shattuck III Management Yes For For Constellation Energy Group, Inc. CEG 27-May-11 Elect Director John L. Skolds Management Yes For For Constellation Energy Group, Inc. CEG 27-May-11 Elect Director Michael D. Sullivan Management Yes For For Constellation Energy Group, Inc. CEG 27-May-11 Ratify Auditors Management Yes For For Constellation Energy Group, Inc. CEG 27-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Constellation Energy Group, Inc. CEG 27-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Wal-Mart Stores, Inc. WMT 03-Jun-11 Elect Director Aida M. Alvarez Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Elect Director James W. Breyer Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Elect Director M. Michele Burns Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Elect Director James I. Cash, Jr. Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Elect Director Roger C. Corbett Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Elect Director Douglas N. Daft Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Elect Director Michael T. Duke Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Elect Director Gregory B. Penner Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Elect Director Steven S Reinemund Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Elect Director H. Lee Scott, Jr. Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Elect Director Arne M. Sorenson Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Elect Director Jim C. Walton Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Elect Director S. Robson Walton Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Elect Director Christopher J. Williams Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Elect Director Linda S. Wolf Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Ratify Auditors Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Wal-Mart Stores, Inc. WMT 03-Jun-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Wal-Mart Stores, Inc. WMT 03-Jun-11 Amend EEO Policy to Prohibit Discrimination based on Gender Identity Share Holder Yes For Against Wal-Mart Stores, Inc. WMT 03-Jun-11 Report on Political Contributions Share Holder Yes For Against Wal-Mart Stores, Inc. WMT 03-Jun-11 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against Wal-Mart Stores, Inc. WMT 03-Jun-11 Require Suppliers to Produce Sustainability Reports Share Holder Yes Against For Wal-Mart Stores, Inc. WMT 03-Jun-11 Report on Climate Change Business Risks Share Holder Yes Against For CME Group Inc. CME 12572Q105 08-Jun-11 Elect Director Craig S. Donohue Management Yes For For CME Group Inc. CME 12572Q105 08-Jun-11 Elect Director Timothy S. Bitsberger Management Yes For For CME Group Inc. CME 12572Q105 08-Jun-11 Elect Director Jackie M. Clegg Management Yes For For CME Group Inc. CME 12572Q105 08-Jun-11 Elect Director James A. Donaldson Management Yes For For CME Group Inc. CME 12572Q105 08-Jun-11 Elect Director J. Dennis Hastert Management Yes For For CME Group Inc. CME 12572Q105 08-Jun-11 Elect Director William P. Miller II Management Yes For For CME Group Inc. CME 12572Q105 08-Jun-11 Elect Director Terry L. Savage Management Yes For For CME Group Inc. CME 12572Q105 08-Jun-11 Elect Director Christopher Stewart Management Yes For For CME Group Inc. CME 12572Q105 08-Jun-11 Ratify Auditors Management Yes For For CME Group Inc. CME 12572Q105 08-Jun-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against CME Group Inc. CME 12572Q105 08-Jun-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Best Buy Co., Inc. BBY 21-Jun-11 Elect Director Ronald James Management Yes For For Best Buy Co., Inc. BBY 21-Jun-11 Elect Director Sanjay Khosla Management Yes For For Best Buy Co., Inc. BBY 21-Jun-11 Elect Director George L. Mikan III Management Yes For For Best Buy Co., Inc. BBY 21-Jun-11 Elect Director Matthew H. Paull Management Yes For For Best Buy Co., Inc. BBY 21-Jun-11 Elect Director Richard M. Schulze Management Yes For For Best Buy Co., Inc. BBY 21-Jun-11 Elect Director Hatim A. Tyabji Management Yes For For Best Buy Co., Inc. BBY 21-Jun-11 Ratify Auditors Management Yes For For Best Buy Co., Inc. BBY 21-Jun-11 Change Range for Size of the Board Management Yes Against Against Best Buy Co., Inc. BBY 21-Jun-11 Amend Omnibus Stock Plan Management Yes For For Best Buy Co., Inc. BBY 21-Jun-11 Approve Executive Incentive Bonus Plan Management Yes For For Best Buy Co., Inc. BBY 21-Jun-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Best Buy Co., Inc. BBY 21-Jun-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against Best Buy Co., Inc. BBY 21-Jun-11 Declassify the Board of Directors Share Holder Yes For Against GameStop Corp. GME 36467W109 21-Jun-11 Elect Director Stanley (Mickey) Steinberg Management Yes For For GameStop Corp. GME 36467W109 21-Jun-11 Elect Director Gerald R. Szczepanski Management Yes For For GameStop Corp. GME 36467W109 21-Jun-11 Elect Director Lawrence S. Zilavy Management Yes For For GameStop Corp. GME 36467W109 21-Jun-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against GameStop Corp. GME 36467W109 21-Jun-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For GameStop Corp. GME 36467W109 21-Jun-11 Approve Omnibus Stock Plan Management Yes For For GameStop Corp. GME 36467W109 21-Jun-11 Ratify Auditors Management Yes For For Monteagle Value Fund (a) (b) (c) (d) (e) (f) (g) (h) (i) Issuer's Name Exchange Ticker Symbol "CUSIP" # Shareholder Meeting Date Matter Identification Proposal Type Voted Vote Cast For/Against Management Tidewater Inc. TDW 22-Jul-10 Elect Director M. Jay Allison Management Yes For For Tidewater Inc. TDW 22-Jul-10 Elect Director James C. Day Management Yes For For Tidewater Inc. TDW 22-Jul-10 Elect Director Richard T. Du Moulin Management Yes For For Tidewater Inc. TDW 22-Jul-10 Elect Director Morris E. Foster Management Yes For For Tidewater Inc. TDW 22-Jul-10 Elect Director J. Wayne Leonard Management Yes For For Tidewater Inc. TDW 22-Jul-10 Elect Director Jon C. Madonna Management Yes For For Tidewater Inc. TDW 22-Jul-10 Elect Director Joseph H. Netherland Management Yes For For Tidewater Inc. TDW 22-Jul-10 Elect Director Richard A. Pattarozzi Management Yes For For Tidewater Inc. TDW 22-Jul-10 Elect Director Nicholas Sutton Management Yes For For Tidewater Inc. TDW 22-Jul-10 Elect Director Cindy B. Taylor Management Yes For For Tidewater Inc. TDW 22-Jul-10 Elect Director Dean E. Taylor Management Yes For For Tidewater Inc. TDW 22-Jul-10 Elect Director Jack E. Thompson Management Yes For For Tidewater Inc. TDW 22-Jul-10 Ratify Auditors Management Yes For For Legg Mason, Inc. LM 27-Jul-10 Elect Director John T. Cahill Management Yes For For Legg Mason, Inc. LM 27-Jul-10 Elect Director Dennis R. Beresford Management Yes For For Legg Mason, Inc. LM 27-Jul-10 Elect Director Nelson Peltz Management Yes For For Legg Mason, Inc. LM 27-Jul-10 Elect Director W. Allen Reed Management Yes For For Legg Mason, Inc. LM 27-Jul-10 Elect Director Nicholas J. St. George Management Yes For For Legg Mason, Inc. LM 27-Jul-10 Amend Executive Incentive Bonus Plan Management Yes For For Legg Mason, Inc. LM 27-Jul-10 Ratify Auditors Management Yes For For Legg Mason, Inc. LM 27-Jul-10 Amend Any Short-term Incentive Plans (STIP) as Applied to Senior Executives Share Holder Yes For Against Legg Mason, Inc. LM 27-Jul-10 Require Independent Board Chairman Share Holder Yes Against For NRG Energy, Inc. NRG 28-Jul-10 Elect Director Kirbyjon H. Caldwell Management Yes For For NRG Energy, Inc. NRG 28-Jul-10 Elect Director David Crane Management Yes For For NRG Energy, Inc. NRG 28-Jul-10 Elect Director Stephen L. Cropper Management Yes For For NRG Energy, Inc. NRG 28-Jul-10 Elect Director Kathleen A. McGinty Management Yes For For NRG Energy, Inc. NRG 28-Jul-10 Elect Director Thomas H. Weidemeyer Management Yes For For NRG Energy, Inc. NRG 28-Jul-10 Amend Omnibus Stock Plan Management Yes For For NRG Energy, Inc. NRG 28-Jul-10 Ratify Auditors Management Yes For For Triumph Group, Inc. TGI 28-Sep-10 Elect Director Paul Bourgon Management Yes For For Triumph Group, Inc. TGI 28-Sep-10 Elect Director Elmer L. Doty Management Yes For For Triumph Group, Inc. TGI 28-Sep-10 Elect Director Ralph E. Eberhart Management Yes For For Triumph Group, Inc. TGI 28-Sep-10 Elect Director Richard C. Gozon Management Yes For For Triumph Group, Inc. TGI 28-Sep-10 Elect Director Richard C. Ill Management Yes For For Triumph Group, Inc. TGI 28-Sep-10 Elect Director Claude F. Kronk Management Yes For For Triumph Group, Inc. TGI 28-Sep-10 Elect Director Adam J. Palmer Management Yes For For Triumph Group, Inc. TGI 28-Sep-10 Elect Director Joseph M. Silvestri Management Yes For For Triumph Group, Inc. TGI 28-Sep-10 Elect Director George Simpson Management Yes For For Triumph Group, Inc. TGI 28-Sep-10 Ratify Auditors Management Yes For For The Shaw Group Inc. SHAW 17-Jan-11 Elect Director J.M. Bernhard, Jr. Management Yes For For The Shaw Group Inc. SHAW 17-Jan-11 Elect Director James F. Barker Management Yes For For The Shaw Group Inc. SHAW 17-Jan-11 Elect Director Thos. E. Capps Management Yes For For The Shaw Group Inc. SHAW 17-Jan-11 Elect Director Daniel A. Hoffler Management Yes For For The Shaw Group Inc. SHAW 17-Jan-11 Elect Director David W. Hoyle Management Yes For For The Shaw Group Inc. SHAW 17-Jan-11 Elect Director Michael J. Mancuso Management Yes For For The Shaw Group Inc. SHAW 17-Jan-11 Elect Director Albert D. McAlister Management Yes For For The Shaw Group Inc. SHAW 17-Jan-11 Elect Director Stephen R. Tritch Management Yes For For The Shaw Group Inc. SHAW 17-Jan-11 Ratify Auditors Management Yes For For The Shaw Group Inc. SHAW 17-Jan-11 Amend Omnibus Stock Plan Management Yes For For Applied Materials, Inc. AMAT 08-Mar-11 Elect Director Aart J. De Geus Management Yes For For Applied Materials, Inc. AMAT 08-Mar-11 Elect Director Stephen R. Forrest Management Yes For For Applied Materials, Inc. AMAT 08-Mar-11 Elect Director Thomas J. Iannotti Management Yes For For Applied Materials, Inc. AMAT 08-Mar-11 Elect Director Susan M. James Management Yes For For Applied Materials, Inc. AMAT 08-Mar-11 Elect Director Alexander A. Karsner Management Yes For For Applied Materials, Inc. AMAT 08-Mar-11 Elect Director Gerhard H. Parker Management Yes For For Applied Materials, Inc. AMAT 08-Mar-11 Elect Director Dennis D. Powell Management Yes For For Applied Materials, Inc. AMAT 08-Mar-11 Elect Director Willem P. Roelandts Management Yes For For Applied Materials, Inc. AMAT 08-Mar-11 Elect Director James E. Rogers Management Yes For For Applied Materials, Inc. AMAT 08-Mar-11 Elect Director Michael R. Splinter Management Yes For For Applied Materials, Inc. AMAT 08-Mar-11 Elect Director Robert H. Swan Management Yes For For Applied Materials, Inc. AMAT 08-Mar-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Applied Materials, Inc. AMAT 08-Mar-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Applied Materials, Inc. AMAT 08-Mar-11 Ratify Auditors Management Yes For For Newmont Mining Corporation NEM 19-Apr-11 Elect Director Glen A. Barton Management Yes For For Newmont Mining Corporation NEM 19-Apr-11 Elect Director Vincent A. Calarco Management Yes For For Newmont Mining Corporation NEM 19-Apr-11 Elect Director Joseph A. Carrabba Management Yes For For Newmont Mining Corporation NEM 19-Apr-11 Elect Director Noreen Doyle Management Yes For For Newmont Mining Corporation NEM 19-Apr-11 Elect Director Veronica M. Hagen Management Yes For For Newmont Mining Corporation NEM 19-Apr-11 Elect Director Michael S. Hamson Management Yes For For Newmont Mining Corporation NEM 19-Apr-11 Elect Director Richard T. O'Brien Management Yes For For Newmont Mining Corporation NEM 19-Apr-11 Elect Director John B. Prescott Management Yes For For Newmont Mining Corporation NEM 19-Apr-11 Elect Director Donald C. Roth Management Yes For For Newmont Mining Corporation NEM 19-Apr-11 Elect Director Simon Thompson Management Yes For For Newmont Mining Corporation NEM 19-Apr-11 Ratify Auditors Management Yes For For Newmont Mining Corporation NEM 19-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Newmont Mining Corporation NEM 19-Apr-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Newmont Mining Corporation NEM 19-Apr-11 Other Business Management Yes Against Against Sonoco Products Company SON 20-Apr-11 Elect Director J.L. Coker Management Yes For For Sonoco Products Company SON 20-Apr-11 Elect Director J.M. Micali Management Yes For For Sonoco Products Company SON 20-Apr-11 Elect Director L.W. Newton Management Yes For For Sonoco Products Company SON 20-Apr-11 Elect Director M.D. Oken Management Yes For For Sonoco Products Company SON 20-Apr-11 Ratify Auditors Management Yes For For Sonoco Products Company SON 20-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Sonoco Products Company SON 20-Apr-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For NRG Energy, Inc. NRG 26-Apr-11 Elect Director Lawrence S. Coben Management Yes For For NRG Energy, Inc. NRG 26-Apr-11 Elect Director Paul W. Hobby Management Yes For For NRG Energy, Inc. NRG 26-Apr-11 Elect Director Gerald Luterman Management Yes For For NRG Energy, Inc. NRG 26-Apr-11 Elect Director Herbert H. Tate Management Yes For For NRG Energy, Inc. NRG 26-Apr-11 Elect Director Walter R. Young Management Yes For For NRG Energy, Inc. NRG 26-Apr-11 Ratify Auditors Management Yes For For NRG Energy, Inc. NRG 26-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against NRG Energy, Inc. NRG 26-Apr-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Barrick Gold Corporation ABX 27-Apr-11 Elect H. L. Beck as Director Management Yes For For Barrick Gold Corporation ABX 27-Apr-11 Elect C. W. D. Birchall as Director Management Yes For For Barrick Gold Corporation ABX 27-Apr-11 Elect D. J. Carty as Director Management Yes For For Barrick Gold Corporation ABX 27-Apr-11 Elect G. Cisneros as Director Management Yes For For Barrick Gold Corporation ABX 27-Apr-11 Elect P.A. Crossgrove as Director Management Yes For For Barrick Gold Corporation ABX 27-Apr-11 Elect R. M. Franklin as Director Management Yes For For Barrick Gold Corporation ABX 27-Apr-11 Elect J. B. Harvey as Director Management Yes For For Barrick Gold Corporation ABX 27-Apr-11 Elect D. Moyo as Director Management Yes For For Barrick Gold Corporation ABX 27-Apr-11 Elect B. Mulroney as Director Management Yes For For Barrick Gold Corporation ABX 27-Apr-11 Elect A. Munk as Director Management Yes For For Barrick Gold Corporation ABX 27-Apr-11 Elect P. Munk as Director Management Yes For For Barrick Gold Corporation ABX 27-Apr-11 Elect A. W. Regent as Director Management Yes For For Barrick Gold Corporation ABX 27-Apr-11 Elect N.P. Rothschild as Director Management Yes For For Barrick Gold Corporation ABX 27-Apr-11 Elect S. J. Shapiro as Director Management Yes For For Barrick Gold Corporation ABX 27-Apr-11 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For Barrick Gold Corporation ABX 27-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For E. I. du Pont de Nemours and Company DD 27-Apr-11 Elect Director Richard H. Brown Management Yes For For E. I. du Pont de Nemours and Company DD 27-Apr-11 Elect Director Robert A. Brown Management Yes For For E. I. du Pont de Nemours and Company DD 27-Apr-11 Elect Director Bertrand P. Collomb Management Yes For For E. I. du Pont de Nemours and Company DD 27-Apr-11 Elect Director Curtis J. Crawford Management Yes For For E. I. du Pont de Nemours and Company DD 27-Apr-11 Elect Director Alexander M. Cutler Management Yes For For E. I. du Pont de Nemours and Company DD 27-Apr-11 Elect Director Eleuthere I. du Pont Management Yes For For E. I. du Pont de Nemours and Company DD 27-Apr-11 Elect Director Marillyn A. Hewson Management Yes For For E. I. du Pont de Nemours and Company DD 27-Apr-11 Elect Director Lois D. Juliber Management Yes For For E. I. du Pont de Nemours and Company DD 27-Apr-11 Elect Director Ellen J. Kullman Management Yes For For E. I. du Pont de Nemours and Company DD 27-Apr-11 Elect Director William K. Reilly Management Yes For For E. I. du Pont de Nemours and Company DD 27-Apr-11 Ratify Auditors Management Yes For For E. I. du Pont de Nemours and Company DD 27-Apr-11 Amend Omnibus Stock Plan Management Yes For For E. I. du Pont de Nemours and Company DD 27-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For E. I. du Pont de Nemours and Company DD 27-Apr-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For E. I. du Pont de Nemours and Company DD 27-Apr-11 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against E. I. du Pont de Nemours and Company DD 27-Apr-11 Report on Genetically Engineered Seed Share Holder Yes Against For E. I. du Pont de Nemours and Company DD 27-Apr-11 Report on Pay Disparity Share Holder Yes Against For Marathon Oil Corporation MRO 27-Apr-11 Elect Director Gregory H. Boyce Management Yes Against Against Marathon Oil Corporation MRO 27-Apr-11 Elect Director Pierre Brondeau Management Yes For For Marathon Oil Corporation MRO 27-Apr-11 Elect Director Clarence P. Cazalot, Jr. Management Yes Against Against Marathon Oil Corporation MRO 27-Apr-11 Elect Director David A. Daberko Management Yes Against Against Marathon Oil Corporation MRO 27-Apr-11 Elect Director William L. Davis Management Yes Against Against Marathon Oil Corporation MRO 27-Apr-11 Elect Director Shirley Ann Jackson Management Yes Against Against Marathon Oil Corporation MRO 27-Apr-11 Elect Director Philip Lader Management Yes Against Against Marathon Oil Corporation MRO 27-Apr-11 Elect Director Charles R. Lee Management Yes Against Against Marathon Oil Corporation MRO 27-Apr-11 Elect Director Michael E. J. Phelps Management Yes Against Against Marathon Oil Corporation MRO 27-Apr-11 Elect Director Dennis H. Reilley Management Yes Against Against Marathon Oil Corporation MRO 27-Apr-11 Elect Director Seth E. Schofield Management Yes Against Against Marathon Oil Corporation MRO 27-Apr-11 Elect Director John W. Snow Management Yes Against Against Marathon Oil Corporation MRO 27-Apr-11 Elect Director Thomas J. Usher Management Yes Against Against Marathon Oil Corporation MRO 27-Apr-11 Ratify Auditors Management Yes For For Marathon Oil Corporation MRO 27-Apr-11 Provide Right to Call Special Meeting Management Yes Against Against Marathon Oil Corporation MRO 27-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Marathon Oil Corporation MRO 27-Apr-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Marathon Oil Corporation MRO 27-Apr-11 Report on Accident Risk Reduction Efforts Share Holder Yes Against For Pfizer Inc. PFE 28-Apr-11 Elect Director Dennis A. Ausiello Management Yes For For Pfizer Inc. PFE 28-Apr-11 Elect Director Michael S. Brown Management Yes For For Pfizer Inc. PFE 28-Apr-11 Elect Director M. Anthony Burns Management Yes For For Pfizer Inc. PFE 28-Apr-11 Elect Director W. Don Cornwell Management Yes For For Pfizer Inc. PFE 28-Apr-11 Elect Director Frances D. Fergusson Management Yes For For Pfizer Inc. PFE 28-Apr-11 Elect Director William H. Gray III Management Yes For For Pfizer Inc. PFE 28-Apr-11 Elect Director Constance J. Horner Management Yes For For Pfizer Inc. PFE 28-Apr-11 Elect Director James M. Kilts Management Yes For For Pfizer Inc. PFE 28-Apr-11 Elect Director George A. Lorch Management Yes For For Pfizer Inc. PFE 28-Apr-11 Elect Director John P. Mascotte Management Yes For For Pfizer Inc. PFE 28-Apr-11 Elect Director Suzanne Nora Johnson Management Yes For For Pfizer Inc. PFE 28-Apr-11 Elect Director Ian C. Read Management Yes For For Pfizer Inc. PFE 28-Apr-11 Elect Director Stephen W. Sanger Management Yes For For Pfizer Inc. PFE 28-Apr-11 Ratify Auditors Management Yes For For Pfizer Inc. PFE 28-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Pfizer Inc. PFE 28-Apr-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against Pfizer Inc. PFE 28-Apr-11 Publish Political Contributions Share Holder Yes Against For Pfizer Inc. PFE 28-Apr-11 Report on Public Policy Advocacy Process Share Holder Yes Against For Pfizer Inc. PFE 28-Apr-11 Adopt Policy to Restrain Pharmaceutical Price Increases Share Holder Yes Against For Pfizer Inc. PFE 28-Apr-11 Provide Right to Act by Written Consent Share Holder Yes For Against Pfizer Inc. PFE 28-Apr-11 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against Pfizer Inc. PFE 28-Apr-11 Report on Animal Testing and Plans for Reduction Share Holder Yes Against For AT&T Inc. T 00206R102 29-Apr-11 Elect Director Randall L. Stephenson Management Yes For For AT&T Inc. T 00206R102 29-Apr-11 Elect Director Gilbert F. Amelio Management Yes For For AT&T Inc. T 00206R102 29-Apr-11 Elect Director Reuben V. Anderson Management Yes For For AT&T Inc. T 00206R102 29-Apr-11 Elect Director James H. Blanchard Management Yes For For AT&T Inc. T 00206R102 29-Apr-11 Elect Director Jaime Chico Pardo Management Yes For For AT&T Inc. T 00206R102 29-Apr-11 Elect Director James P. Kelly Management Yes For For AT&T Inc. T 00206R102 29-Apr-11 Elect Director Jon C. Madonna Management Yes For For AT&T Inc. T 00206R102 29-Apr-11 Elect Director Lynn M. Martin Management Yes For For AT&T Inc. T 00206R102 29-Apr-11 Elect Director John B. McCoy Management Yes For For AT&T Inc. T 00206R102 29-Apr-11 Elect Director Joyce M. Roche Management Yes For For AT&T Inc. T 00206R102 29-Apr-11 Elect Director Matthew K. Rose Management Yes For For AT&T Inc. T 00206R102 29-Apr-11 Elect Director Laura D Andrea Tyson Management Yes For For AT&T Inc. T 00206R102 29-Apr-11 Ratify Auditors Management Yes For For AT&T Inc. T 00206R102 29-Apr-11 Approve Omnibus Stock Plan Management Yes For For AT&T Inc. T 00206R102 29-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For AT&T Inc. T 00206R102 29-Apr-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against AT&T Inc. T 00206R102 29-Apr-11 Report on Political Contributions Share Holder Yes For Against AT&T Inc. T 00206R102 29-Apr-11 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against AT&T Inc. T 00206R102 29-Apr-11 Provide Right to Act by Written Consent Share Holder Yes For Against Calgon Carbon Corporation CCC 29-Apr-11 Elect Director Randall S. Dearth Management Yes For For Calgon Carbon Corporation CCC 29-Apr-11 Elect Director Timothy G. Rupert Management Yes For For Calgon Carbon Corporation CCC 29-Apr-11 Elect Director Seth E. Schofield Management Yes For For Calgon Carbon Corporation CCC 29-Apr-11 Ratify Auditors Management Yes For For Calgon Carbon Corporation CCC 29-Apr-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Calgon Carbon Corporation CCC 29-Apr-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Amkor Technology, Inc. AMKR 03-May-11 Elect Director James J. Kim Management Yes For For Amkor Technology, Inc. AMKR 03-May-11 Elect Director Kenneth T. Joyce Management Yes For For Amkor Technology, Inc. AMKR 03-May-11 Elect Director Roger A. Carolin Management Yes For For Amkor Technology, Inc. AMKR 03-May-11 Elect Director Winston J. Churchill Management Yes For For Amkor Technology, Inc. AMKR 03-May-11 Elect Director John T. Kim Management Yes For For Amkor Technology, Inc. AMKR 03-May-11 Elect Director John F. Osborne Management Yes For For Amkor Technology, Inc. AMKR 03-May-11 Elect Director Dong Hyun Park Management Yes For For Amkor Technology, Inc. AMKR 03-May-11 Elect Director James W. Zug Management Yes For For Amkor Technology, Inc. AMKR 03-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Amkor Technology, Inc. AMKR 03-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Amkor Technology, Inc. AMKR 03-May-11 Ratify Auditors Management Yes For For Bristol-Myers Squibb Company BMY 03-May-11 Elect Director L. Andreotti Management Yes For For Bristol-Myers Squibb Company BMY 03-May-11 Elect Director L.B. Campbell Management Yes For For Bristol-Myers Squibb Company BMY 03-May-11 Elect Director J.M. Cornelius Management Yes For For Bristol-Myers Squibb Company BMY 03-May-11 Elect Director L.J. Freeh Management Yes For For Bristol-Myers Squibb Company BMY 03-May-11 Elect Director L.H. Glimcher Management Yes For For Bristol-Myers Squibb Company BMY 03-May-11 Elect Director M. Grobstein Management Yes For For Bristol-Myers Squibb Company BMY 03-May-11 Elect Director L. Johansson Management Yes For For Bristol-Myers Squibb Company BMY 03-May-11 Elect Director A.J. Lacy Management Yes For For Bristol-Myers Squibb Company BMY 03-May-11 Elect Director V.L. Sato Management Yes For For Bristol-Myers Squibb Company BMY 03-May-11 Elect Director E. Sigal Management Yes For For Bristol-Myers Squibb Company BMY 03-May-11 Elect Director T.D. West, Jr. Management Yes For For Bristol-Myers Squibb Company BMY 03-May-11 Elect Director R.S. Williams Management Yes For For Bristol-Myers Squibb Company BMY 03-May-11 Ratify Auditors Management Yes For For Bristol-Myers Squibb Company BMY 03-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Bristol-Myers Squibb Company BMY 03-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against Bristol-Myers Squibb Company BMY 03-May-11 Increase Disclosure of Executive Compensation Share Holder Yes Against For Bristol-Myers Squibb Company BMY 03-May-11 Provide Right to Act by Written Consent Share Holder Yes For Against Bristol-Myers Squibb Company BMY 03-May-11 Adopt Policy to Restrain Pharmaceutical Price Increases Share Holder Yes Against For Sears Holdings Corporation SHLD 03-May-11 Elect Director Louis J. D'Ambrosio Management Yes For For Sears Holdings Corporation SHLD 03-May-11 Elect Director William C. Kunkler, III Management Yes For For Sears Holdings Corporation SHLD 03-May-11 Elect Director Edward S. Lampert Management Yes For For Sears Holdings Corporation SHLD 03-May-11 Elect Director Steven T. Mnuchin Management Yes For For Sears Holdings Corporation SHLD 03-May-11 Elect Director Ann N. Reese Management Yes For For Sears Holdings Corporation SHLD 03-May-11 Elect Director Emily Scott Management Yes For For Sears Holdings Corporation SHLD 03-May-11 Elect Director Thomas J. Tisch Management Yes For For Sears Holdings Corporation SHLD 03-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Sears Holdings Corporation SHLD 03-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Sears Holdings Corporation SHLD 03-May-11 Ratify Auditors Management Yes For For Sears Holdings Corporation SHLD 03-May-11 Report on Political Contributions Share Holder Yes For Against Duke Energy Corporation DUK 26441C105 05-May-11 Elect Director William Barnet, III Management Yes For For Duke Energy Corporation DUK 26441C105 05-May-11 Elect Director G. Alex Bernhardt, Sr. Management Yes For For Duke Energy Corporation DUK 26441C105 05-May-11 Elect Director Michael G. Browning Management Yes For For Duke Energy Corporation DUK 26441C105 05-May-11 Elect Director Daniel R. DiMicco Management Yes For For Duke Energy Corporation DUK 26441C105 05-May-11 Elect Director John H. Forsgren Management Yes For For Duke Energy Corporation DUK 26441C105 05-May-11 Elect Director Ann Maynard Gray Management Yes For For Duke Energy Corporation DUK 26441C105 05-May-11 Elect Director James H. Hance, Jr. Management Yes For For Duke Energy Corporation DUK 26441C105 05-May-11 Elect Director E. James Reinsch Management Yes For For Duke Energy Corporation DUK 26441C105 05-May-11 Elect Director James T. Rhodes Management Yes For For Duke Energy Corporation DUK 26441C105 05-May-11 Elect Director James E. Rogers Management Yes For For Duke Energy Corporation DUK 26441C105 05-May-11 Elect Director Philip R. Sharp Management Yes For For Duke Energy Corporation DUK 26441C105 05-May-11 Ratify Auditors Management Yes For For Duke Energy Corporation DUK 26441C105 05-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Duke Energy Corporation DUK 26441C105 05-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Duke Energy Corporation DUK 26441C105 05-May-11 Report on Global Warming Lobbying Activities Share Holder Yes Against For Duke Energy Corporation DUK 26441C105 05-May-11 Report on Financial Risks of Coal Reliance Share Holder Yes Against For Duke Energy Corporation DUK 26441C105 05-May-11 Require a Majority Vote for the Election of Directors Share Holder Yes For Against Verizon Communications Inc. VZ 92343V104 05-May-11 Elect Director Richard L. Carrion Management Yes For For Verizon Communications Inc. VZ 92343V104 05-May-11 Elect Director M. Frances Keeth Management Yes For For Verizon Communications Inc. VZ 92343V104 05-May-11 Elect Director Robert W. Lane Management Yes For For Verizon Communications Inc. VZ 92343V104 05-May-11 Elect Director Lowell C. Mcadam Management Yes For For Verizon Communications Inc. VZ 92343V104 05-May-11 Elect Director Sandra O. Moose Management Yes For For Verizon Communications Inc. VZ 92343V104 05-May-11 Elect Director Joseph Neubauer Management Yes For For Verizon Communications Inc. VZ 92343V104 05-May-11 Elect Director Donald T. Nicolaisen Management Yes For For Verizon Communications Inc. VZ 92343V104 05-May-11 Elect Director Clarence Otis, Jr. Management Yes For For Verizon Communications Inc. VZ 92343V104 05-May-11 Elect Director Hugh B. Price Management Yes For For Verizon Communications Inc. VZ 92343V104 05-May-11 Elect Director Ivan G. Seidenberg Management Yes For For Verizon Communications Inc. VZ 92343V104 05-May-11 Elect Director Rodney E. Slater Management Yes For For Verizon Communications Inc. VZ 92343V104 05-May-11 Elect Director John W. Snow Management Yes For For Verizon Communications Inc. VZ 92343V104 05-May-11 Ratify Auditors Management Yes For For Verizon Communications Inc. VZ 92343V104 05-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Verizon Communications Inc. VZ 92343V104 05-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Verizon Communications Inc. VZ 92343V104 05-May-11 Disclose Prior Government Service Share Holder Yes Against For Verizon Communications Inc. VZ 92343V104 05-May-11 Performance-Based Equity Awards Share Holder Yes For Against Verizon Communications Inc. VZ 92343V104 05-May-11 Restore or Provide for Cumulative Voting Share Holder Yes For Against Verizon Communications Inc. VZ 92343V104 05-May-11 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against Alcoa Inc. AA 06-May-11 Elect Director Klaus Kleinfeld Management Yes For For Alcoa Inc. AA 06-May-11 Elect Director James W. Owens Management Yes For For Alcoa Inc. AA 06-May-11 Elect Director Ratan N. Tata Management Yes For For Alcoa Inc. AA 06-May-11 Ratify Auditor Management Yes For For Alcoa Inc. AA 06-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Alcoa Inc. AA 06-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against Alcoa Inc. AA 06-May-11 Approve Executive Incentive Bonus Plan Management Yes For For Alcoa Inc. AA 06-May-11 Reduce Supermajority Vote Requirement Relating to Fair Price Protection Management Yes For For Alcoa Inc. AA 06-May-11 Reduce Supermajority Vote Requirement Relating to Director Elections Management Yes For For Alcoa Inc. AA 06-May-11 Reduce Supermajority Vote Requirement Relating to the Removal of Directors Management Yes For For Alcoa Inc. AA 06-May-11 Provide Right to Act by Written Consent Share Holder Yes For Against Alcoa Inc. AA 06-May-11 Declassify the Board of Directors Share Holder Yes For Against Boston Scientific Corporation BSX 10-May-11 Elect Director Katharine T. Bartlett Management Yes For For Boston Scientific Corporation BSX 10-May-11 Elect Director Bruce L. Byrnes Management Yes For For Boston Scientific Corporation BSX 10-May-11 Elect Director Nelda J. Connors Management Yes For For Boston Scientific Corporation BSX 10-May-11 Elect Director J. Raymond Elliott Management Yes For For Boston Scientific Corporation BSX 10-May-11 Elect Director Kristina M. Johnson Management Yes For For Boston Scientific Corporation BSX 10-May-11 Elect Director Ernest Mario Management Yes For For Boston Scientific Corporation BSX 10-May-11 Elect Director N.J. Nicholas, Jr. Management Yes For For Boston Scientific Corporation BSX 10-May-11 Elect Director Pete M. Nicholas Management Yes For For Boston Scientific Corporation BSX 10-May-11 Elect Director Uwe E. Reinhardt Management Yes For For Boston Scientific Corporation BSX 10-May-11 Elect Director John E. Sununu Management Yes For For Boston Scientific Corporation BSX 10-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Boston Scientific Corporation BSX 10-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Boston Scientific Corporation BSX 10-May-11 Approve Omnibus Stock Plan Management Yes For For Boston Scientific Corporation BSX 10-May-11 Amend Qualified Employee Stock Purchase Plan Management Yes For For Boston Scientific Corporation BSX 10-May-11 Ratify Auditors Management Yes For For Eastman Kodak Company EK 11-May-11 Elect Director Richard S. Braddock Management Yes For For Eastman Kodak Company EK 11-May-11 Elect Director Herald Y. Chen Management Yes For For Eastman Kodak Company EK 11-May-11 Elect Director Adam H. Clammer Management Yes For For Eastman Kodak Company EK 11-May-11 Elect Director Timothy M. Donahue Management Yes For For Eastman Kodak Company EK 11-May-11 Elect Director Michael J. Hawley Management Yes For For Eastman Kodak Company EK 11-May-11 Elect Director William H. Hernandez Management Yes For For Eastman Kodak Company EK 11-May-11 Elect Director Douglas R. Lebda Management Yes For For Eastman Kodak Company EK 11-May-11 Elect Director Kyle P. Legg Management Yes For For Eastman Kodak Company EK 11-May-11 Elect Director Delano E. Lewis Management Yes For For Eastman Kodak Company EK 11-May-11 Elect Director William G. Parrett Management Yes For For Eastman Kodak Company EK 11-May-11 Elect Director Antonio M. Perez Management Yes For For Eastman Kodak Company EK 11-May-11 Elect Director Joel Seligman Management Yes For For Eastman Kodak Company EK 11-May-11 Elect Director Dennis F. Strigl Management Yes For For Eastman Kodak Company EK 11-May-11 Elect Director Laura D'Andrea Tyson Management Yes For For Eastman Kodak Company EK 11-May-11 Ratify Auditors Management Yes For For Eastman Kodak Company EK 11-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Eastman Kodak Company EK 11-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Frontier Communications Corporation FTR 35906A108 12-May-11 Elect Director Leroy T. Barnes, Jr. Management Yes For For Frontier Communications Corporation FTR 35906A108 12-May-11 Elect Director Peter C.B. Bynoe Management Yes For For Frontier Communications Corporation FTR 35906A108 12-May-11 Elect Director Jeri B. Finard Management Yes For For Frontier Communications Corporation FTR 35906A108 12-May-11 Elect Director Edward Fraioli Management Yes For For Frontier Communications Corporation FTR 35906A108 12-May-11 Elect Director James S. Kahan Management Yes For For Frontier Communications Corporation FTR 35906A108 12-May-11 Elect Director Pamela D.A. Reeve Management Yes For For Frontier Communications Corporation FTR 35906A108 12-May-11 Elect Director Howard L. Schrott Management Yes For For Frontier Communications Corporation FTR 35906A108 12-May-11 Elect Director Larraine D. Segil Management Yes For For Frontier Communications Corporation FTR 35906A108 12-May-11 Elect Director Mark Shapiro Management Yes For For Frontier Communications Corporation FTR 35906A108 12-May-11 Elect Director Myron A. Wick, III Management Yes For For Frontier Communications Corporation FTR 35906A108 12-May-11 Elect Director Mary Agnes Wilderotter Management Yes For For Frontier Communications Corporation FTR 35906A108 12-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Frontier Communications Corporation FTR 35906A108 12-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Frontier Communications Corporation FTR 35906A108 12-May-11 Require Independent Board Chairman Share Holder Yes Against For Frontier Communications Corporation FTR 35906A108 12-May-11 Ratify Auditors Management Yes For For Nucor Corporation NUE 12-May-11 Elect Director Peter C. Browning Management Yes For For Nucor Corporation NUE 12-May-11 Elect Director Victoria F. Haynes Management Yes For For Nucor Corporation NUE 12-May-11 Elect Director Christopher J. Kearney Management Yes For For Nucor Corporation NUE 12-May-11 Ratify Auditors Management Yes For For Nucor Corporation NUE 12-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Nucor Corporation NUE 12-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against Nucor Corporation NUE 12-May-11 Require a Majority Vote for the Election of Directors Share Holder Yes For Against Nucor Corporation NUE 12-May-11 Require Independent Board Chairman Share Holder Yes For Against Transocean Ltd. RIGN H8817H100 13-May-11 Accept Financial Statements and Statutory Reports Management Yes For For Transocean Ltd. RIGN H8817H100 13-May-11 Approve Discharge of Board and Senior Management Management Yes Against Against Transocean Ltd. RIGN H8817H100 13-May-11 Approve Allocation of Income and Omission of Dividends Management Yes For For Transocean Ltd. RIGN H8817H100 13-May-11 Approve Re-allocation of Free Reserves to Legal Reserves from Capital Contribution Management Yes For For Transocean Ltd. RIGN H8817H100 13-May-11 Approve Reduction in Share Capital and Repayment of $3.11 per Share Management Yes For For Transocean Ltd. RIGN H8817H100 13-May-11 Approve Release and Re-allocation of Legal Reserves, Reserve from Capital Contribution, to Dividend Reserve From Capital Contributions Management Yes For For Transocean Ltd. RIGN H8817H100 13-May-11 Approve Creation of CHF 67 Million Pool of Capital without Preemptive Rights Management Yes For For Transocean Ltd. RIGN H8817H100 13-May-11 Approve Decrease in Size of Board Management Yes For For Transocean Ltd. RIGN H8817H100 13-May-11 Reelect Jagjeet S. Bindra as Director Management Yes For For Transocean Ltd. RIGN H8817H100 13-May-11 Reelect Steve Lucas as Director Management Yes For For Transocean Ltd. RIGN H8817H100 13-May-11 Reelect Tan Ek Kia as Director Management Yes For For Transocean Ltd. RIGN H8817H100 13-May-11 Reelect Martin B. McNamara as Director Management Yes For For Transocean Ltd. RIGN H8817H100 13-May-11 Reelect Ian C. Strachan as Director Management Yes For For Transocean Ltd. RIGN H8817H100 13-May-11 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2010 Management Yes For For Transocean Ltd. RIGN H8817H100 13-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Transocean Ltd. RIGN H8817H100 13-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Vulcan Materials Company VMC 13-May-11 Elect Director Donald M. James Management Yes For For Vulcan Materials Company VMC 13-May-11 Elect Director Ann M. Korologos Management Yes For For Vulcan Materials Company VMC 13-May-11 Elect Director James T. Prokopanko Management Yes For For Vulcan Materials Company VMC 13-May-11 Elect Director K. Wilson-Thompson Management Yes For For Vulcan Materials Company VMC 13-May-11 Amend Omnibus Stock Plan Management Yes For For Vulcan Materials Company VMC 13-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Vulcan Materials Company VMC 13-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Vulcan Materials Company VMC 13-May-11 Ratify Auditors Management Yes For For Vulcan Materials Company VMC 13-May-11 Require a Majority Vote for the Election of Directors Share Holder Yes For Against Vulcan Materials Company VMC 13-May-11 Declassify the Board of Directors Share Holder Yes For Against The Gap, Inc. GPS 17-May-11 Elect Director Adrian D.P. Bellamy Management Yes For For The Gap, Inc. GPS 17-May-11 Elect Director Domenico De Sole Management Yes For For The Gap, Inc. GPS 17-May-11 Elect Director Robert J. Fisher Management Yes For For The Gap, Inc. GPS 17-May-11 Elect Director William S. Fisher Management Yes For For The Gap, Inc. GPS 17-May-11 Elect Director Bob L. Martin Management Yes For For The Gap, Inc. GPS 17-May-11 Elect Director Jorge P. Montoya Management Yes For For The Gap, Inc. GPS 17-May-11 Elect Director Glenn K. Murphy Management Yes For For The Gap, Inc. GPS 17-May-11 Elect Director Mayo A. Shattuck III Management Yes For For The Gap, Inc. GPS 17-May-11 Elect Director Katherine Tsang Management Yes For For The Gap, Inc. GPS 17-May-11 Elect Director Kneeland C. Youngblood Management Yes For For The Gap, Inc. GPS 17-May-11 Ratify Auditors Management Yes For For The Gap, Inc. GPS 17-May-11 Amend Omnibus Stock Plan Management Yes For For The Gap, Inc. GPS 17-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For The Gap, Inc. GPS 17-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Montpelier Re Holdings Ltd. MRH G62185106 18-May-11 Elect Director Clement S. Dwyer, Jr. Management Yes For For Montpelier Re Holdings Ltd. MRH G62185106 18-May-11 Elect Director Christopher L. Harris Management Yes For For Montpelier Re Holdings Ltd. MRH G62185106 18-May-11 Elect Director J. Roderick Heller, III Management Yes For For Montpelier Re Holdings Ltd. MRH G62185106 18-May-11 Elect Director Ian M. Winchester Management Yes For For Montpelier Re Holdings Ltd. MRH G62185106 18-May-11 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For Montpelier Re Holdings Ltd. MRH G62185106 18-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Montpelier Re Holdings Ltd. MRH G62185106 18-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Halliburton Company HAL 19-May-11 Elect Director Alan M. Bennett Management Yes For For Halliburton Company HAL 19-May-11 Elect Director James R. Boyd Management Yes For For Halliburton Company HAL 19-May-11 Elect Director Milton Carroll Management Yes For For Halliburton Company HAL 19-May-11 Elect Director Nance K. Dicciani Management Yes For For Halliburton Company HAL 19-May-11 Elect Director S. Malcolm Gillis Management Yes For For Halliburton Company HAL 19-May-11 Elect Director Abdallah S. Jum'ah Management Yes For For Halliburton Company HAL 19-May-11 Elect Director David J. Lesar Management Yes For For Halliburton Company HAL 19-May-11 Elect Director Robert A. Malone Management Yes For For Halliburton Company HAL 19-May-11 Elect Director J Landis Martin Management Yes For For Halliburton Company HAL 19-May-11 Elect Director Debra L. Reed Management Yes For For Halliburton Company HAL 19-May-11 Ratify Auditors Management Yes For For Halliburton Company HAL 19-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Halliburton Company HAL 19-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Halliburton Company HAL 19-May-11 Review and Assess Human Rights Policies Share Holder Yes For Against Halliburton Company HAL 19-May-11 Report on Political Contributions Share Holder Yes For Against Intel Corporation INTC 19-May-11 Elect Director Charlene Barshefsky Management Yes For For Intel Corporation INTC 19-May-11 Elect Director Susan L. Decker Management Yes For For Intel Corporation INTC 19-May-11 Elect Director John J. Donahoe Management Yes For For Intel Corporation INTC 19-May-11 Elect Director Reed E. Hundt Management Yes For For Intel Corporation INTC 19-May-11 Elect Director Paul S. Otellini Management Yes For For Intel Corporation INTC 19-May-11 Elect Director James D. Plummer Management Yes For For Intel Corporation INTC 19-May-11 Elect Director David S. Pottruck Management Yes For For Intel Corporation INTC 19-May-11 Elect Director Jane E. Shaw Management Yes For For Intel Corporation INTC 19-May-11 Elect Director Frank D. Yeary Management Yes For For Intel Corporation INTC 19-May-11 Elect Director David B. Yoffie Management Yes For For Intel Corporation INTC 19-May-11 Ratify Auditors Management Yes For For Intel Corporation INTC 19-May-11 Amend Omnibus Stock Plan Management Yes For For Intel Corporation INTC 19-May-11 Amend Qualified Employee Stock Purchase Plan Management Yes For For Intel Corporation INTC 19-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Intel Corporation INTC 19-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Merck & Co., Inc. MRK 58933Y105 24-May-11 Elect Director Leslie A. Brun Management Yes For For Merck & Co., Inc. MRK 58933Y105 24-May-11 Elect Director Thomas R. Cech Management Yes For For Merck & Co., Inc. MRK 58933Y105 24-May-11 Elect Director Richard T. Clark Management Yes For For Merck & Co., Inc. MRK 58933Y105 24-May-11 Elect Director Kenneth C. Frazier Management Yes For For Merck & Co., Inc. MRK 58933Y105 24-May-11 Elect Director Thomas H. Glocer Management Yes For For Merck & Co., Inc. MRK 58933Y105 24-May-11 Elect Director Steven F. Goldstone Management Yes For For Merck & Co., Inc. MRK 58933Y105 24-May-11 Elect Director William B. Harrison. Jr. Management Yes For For Merck & Co., Inc. MRK 58933Y105 24-May-11 Elect Director Harry R. Jacobson Management Yes For For Merck & Co., Inc. MRK 58933Y105 24-May-11 Elect Director William N. Kelley Management Yes For For Merck & Co., Inc. MRK 58933Y105 24-May-11 Elect Director C. Robert Kidder Management Yes For For Merck & Co., Inc. MRK 58933Y105 24-May-11 Elect Director Rochelle B. Lazarus Management Yes For For Merck & Co., Inc. MRK 58933Y105 24-May-11 Elect Director Carlos E. Represas Management Yes For For Merck & Co., Inc. MRK 58933Y105 24-May-11 Elect Director Patricia F. Russo Management Yes For For Merck & Co., Inc. MRK 58933Y105 24-May-11 Elect Director Thomas E. Shenk Management Yes For For Merck & Co., Inc. MRK 58933Y105 24-May-11 Elect Director Anne M. Tatlock Management Yes For For Merck & Co., Inc. MRK 58933Y105 24-May-11 Elect Director Craig B. Thompson Management Yes For For Merck & Co., Inc. MRK 58933Y105 24-May-11 Elect Director Wendell P. Weeks Management Yes For For Merck & Co., Inc. MRK 58933Y105 24-May-11 Elect Director Peter C. Wendell Management Yes For For Merck & Co., Inc. MRK 58933Y105 24-May-11 Ratify Auditors Management Yes For For Merck & Co., Inc. MRK 58933Y105 24-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Merck & Co., Inc. MRK 58933Y105 24-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against ADPT Corporation ADPT 00101B103 25-May-11 Elect Director Jon S. Castor Management Yes For For ADPT Corporation ADPT 00101B103 25-May-11 Elect Director Jack L. Howard Management Yes For For ADPT Corporation ADPT 00101B103 25-May-11 Elect Director Warren G. Lichtenstein Management Yes For For ADPT Corporation ADPT 00101B103 25-May-11 Elect Director John Mutch Management Yes For For ADPT Corporation ADPT 00101B103 25-May-11 Elect Director John J. Quicke Management Yes For For ADPT Corporation ADPT 00101B103 25-May-11 Elect Director Lawrence J. Ruisi Management Yes For For ADPT Corporation ADPT 00101B103 25-May-11 Grant Board of Directors the Discretion to Effect a Reverse Stock Split Followed by a Forward Stock Split Management Yes For For ADPT Corporation ADPT 00101B103 25-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For ADPT Corporation ADPT 00101B103 25-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For ADPT Corporation ADPT 00101B103 25-May-11 Ratify Auditors Management Yes For For AOL Inc. AOL 00184X105 25-May-11 Elect Director Tim Armstrong Management Yes For For AOL Inc. AOL 00184X105 25-May-11 Elect Director Richard Dalzell Management Yes For For AOL Inc. AOL 00184X105 25-May-11 Elect Director Karen Dykstra Management Yes For For AOL Inc. AOL 00184X105 25-May-11 Elect Director Alberto Ibargüen Management Yes For For AOL Inc. AOL 00184X105 25-May-11 Elect Director Susan Lyne Management Yes For For AOL Inc. AOL 00184X105 25-May-11 Elect Director Patricia Mitchell Management Yes For For AOL Inc. AOL 00184X105 25-May-11 Elect Director Fredric Reynolds Management Yes For For AOL Inc. AOL 00184X105 25-May-11 Elect Director James Stengel Management Yes For For AOL Inc. AOL 00184X105 25-May-11 Ratify Auditors Management Yes For For AOL Inc. AOL 00184X105 25-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For AOL Inc. AOL 00184X105 25-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Raytheon Company RTN 26-May-11 Elect Director Vernon E. Clark Management Yes For For Raytheon Company RTN 26-May-11 Elect Director John M. Deutch Management Yes For For Raytheon Company RTN 26-May-11 Elect Director Stephen J. Hadley Management Yes For For Raytheon Company RTN 26-May-11 Elect Director Frederic M. Poses Management Yes For For Raytheon Company RTN 26-May-11 Elect Director Michael C. Ruettgers Management Yes For For Raytheon Company RTN 26-May-11 Elect Director Ronald L. Skates Management Yes For For Raytheon Company RTN 26-May-11 Elect Director William R. Spivey Management Yes For For Raytheon Company RTN 26-May-11 Elect Director Linda G. Stuntz Management Yes Against Against Raytheon Company RTN 26-May-11 Elect Director William H. Swanson Management Yes For For Raytheon Company RTN 26-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Raytheon Company RTN 26-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Raytheon Company RTN 26-May-11 Ratify Auditors Management Yes For For Raytheon Company RTN 26-May-11 Provide Right to Act by Written Consent Share Holder Yes For Against Raytheon Company RTN 26-May-11 Stock Retention/Holding Period Share Holder Yes For Against Raytheon Company RTN 26-May-11 Report on Lobbying Contributions and Expenses Share Holder Yes For Against Raytheon Company RTN 26-May-11 Submit SERP to Shareholder Vote Share Holder Yes For Against The Interpublic Group of Companies, Inc. IPG 26-May-11 Elect Director Reginald K. Brack Management Yes For For The Interpublic Group of Companies, Inc. IPG 26-May-11 Elect Director Jocelyn Carter-Miller Management Yes For For The Interpublic Group of Companies, Inc. IPG 26-May-11 Elect Director Jill M. Considine Management Yes For For The Interpublic Group of Companies, Inc. IPG 26-May-11 Elect Director Richard A. Goldstein Management Yes For For The Interpublic Group of Companies, Inc. IPG 26-May-11 Elect Director H. John Greeniaus Management Yes For For The Interpublic Group of Companies, Inc. IPG 26-May-11 Elect Director Mary J. Steele Management Yes For For The Interpublic Group of Companies, Inc. IPG 26-May-11 Elect Director William T. Kerr Management Yes For For The Interpublic Group of Companies, Inc. IPG 26-May-11 Elect Director Michael I. Roth Management Yes For For The Interpublic Group of Companies, Inc. IPG 26-May-11 Elect Director David M. Thomas Management Yes For For The Interpublic Group of Companies, Inc. IPG 26-May-11 Ratify Auditors Management Yes For For The Interpublic Group of Companies, Inc. IPG 26-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For The Interpublic Group of Companies, Inc. IPG 26-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For The Interpublic Group of Companies, Inc. IPG 26-May-11 Amend Bylaws Call Special Meetings Share Holder Yes For Against Wendy's/Arby's Group, Inc. WEN 26-May-11 Elect Director Nelson Peltz Management Yes For For Wendy's/Arby's Group, Inc. WEN 26-May-11 Elect Director Peter W. May Management Yes For For Wendy's/Arby's Group, Inc. WEN 26-May-11 Elect Director Clive Chajet Management Yes For For Wendy's/Arby's Group, Inc. WEN 26-May-11 Elect Director Edward P. Garden Management Yes For For Wendy's/Arby's Group, Inc. WEN 26-May-11 Elect Director Janet Hill Management Yes For For Wendy's/Arby's Group, Inc. WEN 26-May-11 Elect Director Joseph A. Levato Management Yes For For Wendy's/Arby's Group, Inc. WEN 26-May-11 Elect Director J. Randolph Lewis Management Yes For For Wendy's/Arby's Group, Inc. WEN 26-May-11 Elect Director Peter H. Rothschild Management Yes For For Wendy's/Arby's Group, Inc. WEN 26-May-11 Elect Director David E. Schwab, II Management Yes For For Wendy's/Arby's Group, Inc. WEN 26-May-11 Elect Director Roland C. Smith Management Yes For For Wendy's/Arby's Group, Inc. WEN 26-May-11 Elect Director Raymond S. Troubh Management Yes For For Wendy's/Arby's Group, Inc. WEN 26-May-11 Elect Director Jack G. Wasserman Management Yes For For Wendy's/Arby's Group, Inc. WEN 26-May-11 Adopt Majority Voting for Uncontested Election of Directors Management Yes For For Wendy's/Arby's Group, Inc. WEN 26-May-11 Ratify Auditors Management Yes For For Wendy's/Arby's Group, Inc. WEN 26-May-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Wendy's/Arby's Group, Inc. WEN 26-May-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For Cubist Pharmaceuticals, Inc. CBST 02-Jun-11 Elect Director Martin Rosenberg Management Yes For For Cubist Pharmaceuticals, Inc. CBST 02-Jun-11 Elect Director Matthew Singleton Management Yes For For Cubist Pharmaceuticals, Inc. CBST 02-Jun-11 Elect Director Michael Wood Management Yes For For Cubist Pharmaceuticals, Inc. CBST 02-Jun-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Cubist Pharmaceuticals, Inc. CBST 02-Jun-11 Advisory Vote on Say on Pay Frequency Management Yes One Year Against Cubist Pharmaceuticals, Inc. CBST 02-Jun-11 Ratify Auditors Management Yes For For SAIC, Inc. SAI 78390X101 17-Jun-11 Elect Director France A. Cordova Management Yes For For SAIC, Inc. SAI 78390X101 17-Jun-11 Elect Director Jere A. Drummond Management Yes For For SAIC, Inc. SAI 78390X101 17-Jun-11 Elect Director Thomas F. First, III Management Yes For For SAIC, Inc. SAI 78390X101 17-Jun-11 Elect Director John J. Hamre Management Yes For For SAIC, Inc. SAI 78390X101 17-Jun-11 Elect Director Walter P. Havenstein Management Yes For For SAIC, Inc. SAI 78390X101 17-Jun-11 Elect Director Miriam E. John Management Yes For For SAIC, Inc. SAI 78390X101 17-Jun-11 Elect Director Anita K. Jones Management Yes For For SAIC, Inc. SAI 78390X101 17-Jun-11 Elect Director John P. Jumper Management Yes For For SAIC, Inc. SAI 78390X101 17-Jun-11 Elect Director Harry M.J. Kraemer, Jr. Management Yes For For SAIC, Inc. SAI 78390X101 17-Jun-11 Elect Director Lawrence C. Nussdorf Management Yes For For SAIC, Inc. SAI 78390X101 17-Jun-11 Elect Director Edward J. Sanderson, Jr. Management Yes For For SAIC, Inc. SAI 78390X101 17-Jun-11 Elect Director Louis A. Simpson Management Yes For For SAIC, Inc. SAI 78390X101 17-Jun-11 Elect Director A. Thomas Young Management Yes For For SAIC, Inc. SAI 78390X101 17-Jun-11 Provide Right to Call Special Meeting Management Yes For For SAIC, Inc. SAI 78390X101 17-Jun-11 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For SAIC, Inc. SAI 78390X101 17-Jun-11 Advisory Vote on Say on Pay Frequency Management Yes One Year For SAIC, Inc. SAI 78390X101 17-Jun-11 Ratify Auditors Management Yes For For Monteagle Fixed Income Fund The Fund held no securities entitled to vote at a meeting of shareholders during the period.
